



Exhibit 10.37


REDACTED VERSION


Region: National
Contract Number:


DISTRIBUTOR MOTOR FUEL AGREEMENT
PART 1
COVER PROVISIONS
This Distributor Motor Fuel Agreement (this “Agreement”) is made and executed as
of January 23, 2018, by and between Sunoco, LLC (“Company”) whose address is
3801 West Chester Pike, Newtown Square, Pennsylvania 19073, and 7-Eleven, Inc.
and SEI Fuel Services, Inc. (collectively, “Distributor”), whose address is 3200
Hackberry Road, Irving, Texas 76063, and states the terms and conditions under
which Company will sell, and Distributor will purchase, Company's branded and
unbranded gasoline (regular, plus and premium grades, and E-85 where
applicable), diesel and kerosene.


1.1
GENERAL :

(a)
The term “Motor Fuel” as used in this Agreement means both branded and unbranded
gasoline (regular, plus and premium grades, and E-85 where applicable), diesel
and kerosene that is supplied and delivered by Company to Distributor for
purposes of resale. To the extent such Motor Fuel is sold under branded
trademarks, trade names, and trade dress owned by Company or branded trademarks,
trade names and trade dress for which Company has the license to use and
sublicense (the “Authorized Marks”), such Motor Fuel shall be deemed “Branded
Motor Fuel” for purposes of this Agreement. Distributor's purchase and resale of
Motor Fuel to Distributor's Locations (as defined below) consistent with
Company's standards and image requirements and Authorized Marks, is the essence
of this Agreement. In addition, Company may also make available to Distributor
Company's branded motor oils, automotive lubricants and other products for
resale by Distributor to its customers. For purposes of this Agreement, any
supplier of Branded Motor Fuels, other than Company, shall be a “Branded
Supplier.”

(b)
Each Distributor motor fuel station added or substituted as a location or a
substituted location in accordance with this Agreement, or as otherwise mutually
agreed to be added as a location by Company and Distributor, shall be
hereinafter referred to individually as a “Location” and collectively as the
“Locations.” The initial list of Locations subject to this Agreement is set
forth on Schedule 1.1 hereto.

(c)
All Locations listed on Schedule 1.1 hereto on the date of this Agreement shall
be “Base Locations.” Any Location added to Schedule 1.1 in substitution of a
Base Location being removed from this Agreement shall be a “Substitute Location”
and shall be considered as a Base Location upon being added to Schedule 1.1.
Each Location is located in one of specific geographic regions as indicated on
Schedule 1.1.

(d)
Distributor is required to add Locations anticipated to contribute [***] gallons
of Motor Fuel for the 2018 Contract Year, [***] additional gallons of Motor Fuel
for the 2019 Contract Year, [***] additional gallons of Motor Fuel for the 2020
Contract Year and [***] additional gallons of Motor Fuel for the 2021 Contract
Year. Each such Location added in fulfillment of such obligation shall be deemed
a “Growth Location” and shall not be considered a “Base Location.”

(e)
Schedule 1.1 shall also list the primary and secondary terminals (each, a
“Terminal”) from which Motor Fuel will be supplied to a particular Location.



1.2
TERM:

The initial term of this Agreement shall be for a period of fifteen (15)
contract years commencing April 1, 2018 (the “Effective Date”), and ending March
31, 2033 (the “Term”). “Contract Year” shall mean the period beginning on April
1 of each year and ending on March 31 of the following year during the Term.
Contract Years shall be designated by the calendar in which the Contract Year
commences; for example, the Contract Year commencing on April 1, 2018, shall be
the 2018 Contract Year. During the period between the date of this Agreement and
the Effective Date, all of the terms and conditions of this Agreement shall
apply, except for the provisions of Sections 1.4(c), 1.5(b), 1.5(c), 1.6(b), 1.7
and 1.8.







--------------------------------------------------------------------------------





1.3
BRAND REQUIREMENTS:

(a)
Distributor acknowledges and agrees that, with respect to certain Locations
covered by this Agreement, Company has obligations to its suppliers that require
such Locations to sell specific Branded Motor Fuels. Distributor agrees to
continue to maintain the brands at Base Locations selling Branded Motor Fuels as
shown on Schedule 1.1 through the Term, subject to Distributor’s right to
substitute and remove Locations from this Agreement as provided herein.
Distributor further acknowledges that any change of the brand of such Location
or the removal of such Location from this Agreement (unless approved by Company
or resulting from Company's breach of this Agreement) may cause Company to
become obligated to pay reimbursement, damages or penalties to its suppliers
with respect to such debranded or removed Location. The parties acknowledge and
agree that the Branded Motor Fuel sold at any Location may not be changed during
the Term without the mutual agreement of Company and Distributor, subject to
removal and substitution of Locations from this Agreement as provided herein.
The parties also acknowledge and agree that during the Term Company will not
increase its capital reimbursement obligations to Branded Suppliers without the
approval of Distributor, which approval will not be unreasonably withheld,
delayed or conditioned.

(b)
Distributor shall indemnify, defend, and hold harmless Company from and against,
for and in respect of the full amounts of, and shall pay and reimburse Company
for, any and all losses, damages, claims, and penalties incurred or required to
be paid, to the extent based upon, arising out of or resulting from Distributor
debranding a Location prior to the expiration of the term of the applicable
branding commitment for such Location to the extent such branding commitment is
effective and all work has been completed prior to the closing (the “Closing”)
under the Amended and Restated Asset Purchase Agreement dated January 23, 2018,
by and among Distributor and certain affiliates of Company (the “Asset Purchase
Agreement”), unless such debranding is in accordance with Distributor’s right to
remove Locations in accordance with Section 1.5(c) hereof.



1.4
PRICES:

(a)
During the Term, the prices to be paid by Distributor for Motor Fuel purchased
hereunder shall be determined in accordance with the applicable formula price
that is specified in Schedule 1.4 hereto for each type and grade of Motor Fuel
and delivery point (each, a "Formula Price"). The Formula Price for each gallon
of Motor Fuel purchased hereunder shall be equal to the Base Cost plus the
Supply Margin for the applicable geographic region plus the Transportation
Freight Charge (to the extent freight is supplied by Company or its affiliates).
A “Supply Margin” shall be as shown in Section 1.4(b) below for a particular
geographic region, except that the Supply Margin for all Growth Locations shall
be [***] per gallon without regard for a Growth Location’s particular geographic
region. The “Transportation Freight Charge” shall be [***]. Distributor shall be
responsible for all taxes and surcharges on the Motor Fuel purchased pursuant to
this Agreement. For the avoidance of doubt, the Formula Price and Transportation
Freight Charge shall not include any fees, mark-up, expense or other costs
associated with Company’s or its affiliates’ breach of any agreement, including
the Transportation Agreement (defined below), or surcharges, expenses or other
cost imposed on Company or its affiliates due to its failure to meet any of its
contractual obligations. The Formula Price and Transportation Freight Charges
will not reflect other credits to the account of Distributor, including, without
limitation, mystery shop, image capital and other incentives typically passed
through to distributors, which such incentives shall be paid separately to
Distributor.

(b)
The “Base Cost” shall be modeled on [***], and for unbranded bulk supplied Motor
Fuel supplied to any Location, the Base Cost shall include the relevant index
plus [***] minus the Distributor RINS Share set forth in the table below for the
applicable Region, multiplied by the corresponding RINS Value (the “Applicable
RINS Shares). For unbranded Motor Fuel supplied at the terminal rack to any
Location, the Base Cost shall include the relevant index plus [***] minus the
Applicable RINS Share. For all Branded Motor Fuel supplied at the terminal rack,
the Base Cost shall include the relevant index plus [***] minus [***]% of the
portion of the daily assessed value for the RINS (the “RINS Value”)[***]. For
the avoidance of doubt, Sunoco, Stripes and 7-Eleven “branded” fuels are all
deemed to be unbranded for purposes of this Section 1.4. The “Index” basis shall
be the [***], mutually agreed upon by Company and Distributor) quote for the
specific regions as shown below, and the applicable Supply Margin shall be the
amount per gallon as shown below:








--------------------------------------------------------------------------------





REGION
INDEX PRICE
SUPPLY MARGIN
DISTRIBUTOR
RINS SHARE*
Central Texas / San Antonio
[***]
$[***] / gallon
[***]%
Corpus Christi / Valley
[***]
$[***] / gallon
[***]%
Houston / East Texas / Louisiana
[***]
$[***] / gallon
[***]%
Eastern New York
[***]
$[***] / gallon
[***]%
New England
[***]
$[***] / gallon
[***]%
New Jersey
[***]
$[***] / gallon
[***]%
Philadelphia / Pennsylvania / Delaware
[***]
$[***] / gallon
[***]%
Pittsburgh / Ohio / Indiana
[***]
$[***] / gallon
[***]%
Tennessee (Exxon and Shell)**
      [***]***
$[***] / gallon
[***]%
Maryland/Northern Virginia / DC
      [***]***
$[***] / gallon
[***]%
Southern Virginia / Richmond
      [***]***
$[***] / gallon
[***]%
Carolinas Waterborne
[***]
$[***] / gallon
[***]%
Carolinas Pipe
      [***]***
$[***] / gallon
[***]%
Northeast Florida
[***]
$[***] / gallon
[***]%
Southeast Florida
[***]
$[***] / gallon
[***]%
Western Florida
[***]
$[***] / gallon
[***]%
Growth Volume (Contracts Year 1 -4)
Per Region
$[***] / gallon
Per Region

* [***]
** [***].
*** [***].
(c)
Company and Distributor agree that in markets where [***] mutually agreed upon
by Company and Distributor) provides more than one price quote for a particular
grade of gasoline (CBOB or RBOB) relating to different RVP levels, the following
schedule will be used to determine which price quote shall be used. For
completeness, the following schedule also includes the general price quotes to
be used by region:








--------------------------------------------------------------------------------





                   DATES
RELEVANT ARGUS QUOTE
NYH CBOB
[***]
[***]
[***]
[***]
[***]
[***]
NYH RBOB
[***]
[***]
[***]
[***]
USGC CBOB
[***]
[***]
 
[***]
[***]
Summer 7.8# dates set per CPL schedule
[***]
[***]
 
 
USGC RBOB
[***]
[***]
 
[***]
CHICAGO CBOB
[***]
[***]
 
[***]
CHICAGO RBOB
[***]
[***]
 
[***]
GROUP 3 CBOB
[***]
[***]
 
[***]

(d)
Company and Distributor acknowledge and agree that the Formula Price and the
components thereof may need to be adjusted to meet Distributor’s Expected Annual
Supply Margin and Adjusted Expected Annual Supply Margin (as those terms are
defined in Section 1.5 below) commitments to Company when changes in regulatory
environment (e.g., RINS) or other market conditions impact the Expected Annual
Supply Margin and Adjusted Expected Annual Supply Margin in either direction.
Company will provide monthly updates to Formula Price, as necessary.

(e)
Sunoco Retail LLC, an affiliate of Company will initially provide dispatch and
delivery of Motor Fuels to all Locations pursuant to a Transportation Agreement
dated as of the date of this Agreement and entered into between Distributor and
Sunoco Retail LLC, provided that Distributor, by providing at least [***] days'
notice to Sunoco Retail LLC (or such longer notice to align with requirements
under third-party carrier agreements), may assume the obligation to take
delivery of Motor Fuels from Company's designated delivery points for any one or
more geographic regions; provided that any such transportation by Distributor or
its carriers shall comply with and be subject to all other provisions of this
Agreement.

(f)
Subject to Section 2.3, payments by Distributor to Company will be made on a net
[***] day basis, payable by electronic funds transfer ("EFT"), and the parties
shall cooperate in establishing the necessary EFT channel of payment.



1.5
MOTOR FUEL VOLUMES:

(a)
There will be no volume requirements during the period between the date of this
Agreement and the Effective Date.

(b)
Distributor shall purchase the sufficient volumes of Motor Fuel from Company
pursuant to this Agreement as shall be necessary to produce the Expected Annual
Supply Margin in each Contract Year as set forth in Section 1.6 below and as
adjusted pursuant






--------------------------------------------------------------------------------





to Section 1.7. “Expected Annual Supply Margin” has been calculated by
multiplying anticipated geographic region volume purchases by Distributor for
Base Locations by the Market Supply Margin for the applicable geographic regions
and adding to that the Distributor’s volume commitments for Growth Locations
multiplied by [***]. The annual contract volume that Distributor is obligated to
purchase during any Contract Year of this Agreement shall be subject to change
as agreed to by the parties.
(c)
Removal of Location Annual Supply Margin.

[***]
(d)
To the extent that any Base Location is not fully operational as of the
Effective Date, whether due to construction, repairs or otherwise, the Location
Annual Supply Margin for such Base Location shall be reduced pro rata for the
amount of time between the Effective Date and the date such Location is fully
operational, and the Expected Annual Supply Margin shall be reduced accordingly
until such time as the Base Location is fully operational.



1.6
EXPECTED ANNUAL SUPPLY MARGIN

(a)
There will be no Expected Annual Supply Margin requirements during the period
between the date of this Agreement and the Effective Date.

(b)
Company and Distributor acknowledge and agree that this Agreement is a “take or
pay” agreement, and that the intent of the pricing structure described in this
Agreement is to ensure that Company realizes the Expected Annual Supply Margin
during each Contract Year, as adjusted pursuant to Section 1.5(c), Section 1.7
and Section 1.9. During the initial Contract Year hereof, the Expected Annual
Supply Margin shall be [***] for Base Locations and [***] for Growth Locations.
In the second Contract Year hereof, [***] for Base Locations and [***] for
Growth Locations. In the third Contract Year hereof, [***] for Base Locations
and [***] for Growth Locations. For each Contract Year thereafter, [***] for
Base Locations and [***] for Growth Locations. During the full Term of this
Agreement, the aggregate Expected Annual Supply Margin for Base Locations and
Growth Locations is [***] (the “Aggregate Expected Supply Margin”). The above
Expected Annual Supply Margins are all subject to adjustment pursuant to Section
1.5(c), Section 1.7 and Section 1.9.



1.7
SHORTFALLS:

(a)
To the extent that Distributor fails to purchase sufficient Motor Fuel from
Company to provide to Company at least [***]% of the Expected Annual Supply
Margin for a Contract Year, (i) Distributor will be required to pay to Company
an amount of cash which, when added to the Annual Supply Margin actually
attained by Company in such Contract Year, would equal the Guaranteed Minimum
Payment for such Contract Year (such payment, a “Make-Up Payment”) and (ii) any
Shortfall (defined below) will be added to Expected Annual Supply Margin for the
following Contract Year to create an Adjusted Expected Annual Supply Margin for
the following Contract Year. The “Guaranteed Minimum Payment” for any Contract
Year shall be an amount equal to [***]% of the Expected Annual Supply Margin for
such Contract Year plus any Shortfall of Adjusted Expected Annual Supply Margin
from the previous Contract Year. The “Annual Supply Margin” attained by Company
for any Contract Year shall be the amount calculated by multiplying the number
of gallons of Motor Fuel (per type and grade) purchased by Distributor in a
Contract Year by the applicable supply margin cents-per-gallon amount paid to
Company for each such gallon of purchased Motor Fuel in such Contract Year. The
difference between (A) the Adjusted Expected Annual Supply Margin for a Contract
Year and (B) the sum of the amounts received by Company from the actual Annual
Supply Margin for such Contract Year, plus any Make-Up Payment for such Contract
Year shall be a “Shortfall.” Make-Up Payments will be paid no later than sixty
(60) days following the end of a Contract Year. At the end of the Term, all
Shortfall from the current Contract Year shall be required to be paid at such
time, so that Company shall have received at least the Aggregate Expected Supply
Margin by such date.

(b)
As an example, if, in the initial Contract Year of the Term, the total Expected
Annual Supply Margin is $109,254,266, the Guaranteed Minimum Payment for the
initial Contract Year would be $[***]. If the Annual Supply Margin attained by
Company for the initial Contract Year is $105,000,000, Distributor would be
required to pay to Company a Make-Up Payment of $[***]. After giving effect to
the Make-Up Payment, the Shortfall for the initial Contract Year would be
$[***]. This Shortfall would be carried forward to increase the succeeding
year’s Guaranteed Minimum Payment and Adjusted Expected Annual Supply Margin.

For the second Contract Year, the total Expected Annual Supply Margin is $[***]
and the Adjusted Expected Annual Supply Margin is $[***]. The Guaranteed Minimum
Payment for the second Contract Year would be $[***] plus the $[***] Shortfall
from the previous year). If the Annual Supply Margin attained by Company for the
second Contract Year is $[***], Distributor would be required to pay to Company
a Make-Up Payment of $[***]. After giving effect to the Make-Up Payment, the
Shortfall for the second Contract Year would be $[***]. This Shortfall will be
carried forward to increase the succeeding year’s Guaranteed Minimum Payment and
Adjusted Expected Annual Supply Margin.





--------------------------------------------------------------------------------





If, on the other hand, Company’s Annual Supply Margin was $[***] in the initial
Contract Year, and thus exceeded the Guaranteed Minimum Payment, no Make-Up
Payment would be required, and the Shortfall in that case of $[***] would be
added to the Guaranteed Minimum Payment for the second Contract Year and used to
calculate the Adjusted Expected Annual Supply Margin.


1.8
OVERLIFTING AND PRICE ADJUSTMENTS:

(a)
To the extent that Distributor purchases Motor Fuel from Company in any Contract
Year sufficient to provide to Company more than 100% of the Expected Annual
Supply Margin for such Contract Year (as adjusted for any Shortfall from the
previous Contract Years pursuant to Section 1.7), Company will rebate to
Distributor an amount determined by calculating the difference between the
actual Annual Supply Margin attained for such Contract Year and the Annual
Supply Margin that would have been attained if each gallon of Motor Fuel
purchased after 100% of the Expected Annual Supply Margin had been attained in a
Contract Year had a Supply Margin of [***] per gallon rather than the supply
margin for the applicable geographic region for such purchased gallon. Such
rebates will be paid no later than sixty (60) days following the end of a
Contract Year, and may be paid by offsetting rebate amounts against amounts owed
by Distributor to Company under this Agreement. Notwithstanding the foregoing,
Company agrees that, to the extent 100% of the Expected Annual Supply Margin has
been attained in a Contract Year, it will use commercially reasonable efforts to
adjust current invoices and bills of lading to Distributor at such time, so that
the effective Supply Margin charged going forward per gallon would be [***] per
gallon rather than the Supply Margin for the Base Locations in an applicable
geographic region for such purchased gallon through the end of the Contract
Year.

(b)
Company will provide to Distributor a quarterly certification of Motor Fuel
volumes purchased and progress toward Expected Annual Supply Margin and Adjusted
Expected Annual Supply Margin no later than thirty (30) days following the end
of each quarter. Within thirty (30) days of the end of each year, Company will
provide to Distributor a certification of Adjusted Expected Supply Margin for
the then current year. The quarterly and annual certifications shall be subject
to review pursuant to Section 1.13.



1.9
SUBSTITUTION OF LOCATIONS; GROWTH LOCATIONS:

(a)
Except as otherwise provide in, and in addition to the removal rights contained
in, Section 1.5(c), Distributor, upon ninety (90) days’ prior written notice to
Company, shall have the right to remove from this Agreement, in its sole
discretion, any one or more Locations then covered under this Agreement, due to:
(i) a sale of the Location to an unrelated third party; (ii) the expiration or
termination of a lease with an unrelated third party, except for Locations shown
on Schedule 1.1 hereto that that were not leased from a third party prior to the
Effective Date, and/or (iii) a permanent removal of the Location from use as a
retail gasoline facility. Except as otherwise provided in Section 1.5(c), the
removal of a Location shall not affect the Expected Annual Supply Margin due to
Company. Distributor acknowledges its obligations pursuant to Section 1.3(b) to
the extent the removal of a Location, other than in accordance with Section
1.5(c), causes Company to become obligated to pay reimbursement, damages or
penalties to its suppliers with respect to such removed Location.

(b)
Except as provided in Section 1.5(c), upon the removal of a Base Location from
this Agreement, Distributor shall be obligated to promptly replace the removed
Base Location with a substituted Location (a “Substituted Location”) that meets
with Company’s approval, which approval will not be unreasonably withheld,
delayed or conditioned. Company will consider the following criteria (among
other matters): (i) the brand of the Substituted Location; (ii) the anticipated
Annual Supply Margin contribution of the Substituted Location; (iii) the
geographic region and primary delivery point of the Substituted Location; (iv)
the existing brand image of the Substituted Location; and (v) whether the
Substituted Location will create a potential conflict with any other existing
Company supplied branded retail gasoline station. Any Substituted Location will
have the Supply Margin of its applicable geographic region.

(c)
If Distributor sells a Base Location that is subject to Company’s branded supply
obligations to an unrelated third party free of such brand supply obligations,
Distributor shall indemnify Company as required by Section 1.3(b), and the
Location Annual Supply Margin obligation attributable to such sold Base Location
shall not be removed from the Expected Annual Supply Margin. If Distributor
sells a Base Location to an unrelated third party subject to Company’s branded
supply obligations, Distributor’s obligations under Section 1.3(a) shall
continue to apply, and the Location Annual Supply Margin obligation attributable
of such sold Base Location shall not be removed from the Expected Annual Supply
Margin; however, any supply margin earned by Company with respect to such sold
Base Location following such sale shall be credited toward the Distributor’s
Expected Annual Supply Margin obligation.

(d)
Distributor upon thirty (30) days’ prior written notice to Company, shall have
the right, but not the obligation, to add any one or more new Growth Locations,
subject to the consent of Company, which consent shall not be unreasonably
withheld, conditioned or delayed. Any new Growth Location will have a Supply
Margin of [***] per gallon. If Company rejects the addition of a Growth Location
for any reason other than that (i) such Location will create a potential
conflict with any other existing Company supplied retail gasoline station or
(ii) Company is unable to supply such proposed Growth Locations on a
commercially reasonable basis,






--------------------------------------------------------------------------------





then Expected Annual Supply Margin and Adjusted Expected Annual Supply Margin
shall be reduced by the anticipated Location Annual Supply Margin proposed for
such rejected Growth Location for the duration of the term of this Agreement
effective as of the thirtieth (30th) day after such notice.
(e)
The parties acknowledge and agree that Distributor intends to remove from this
Agreement the Locations identified as belonging to the [***]geographic region.
At the time of such removal, Distributor shall assume any reimbursement or other
obligations relating to unamortized image or incentive monies and any liquidated
damages or other monetary obligations that may arise with respect to branding
commitments applicable to the [***] Locations in [***] geographic region.
Distributor shall not assume, and Company will remain liable for, any such
obligations to [***] in excess of $[***], the estimated amount of such damages
as of December 20, 2017. Company will retain any obligations relating to any
reimbursement or other obligations relating to unamortized image or incentive
monies and any liquidated damages or other monetary obligations that may arise
with respect to branding commitments applicable to the [***] Locations in the
[***] geographic region. At the time of such removal, such Locations shall no
longer be deemed “Locations” hereunder.

(f)
Notwithstanding anything in this Agreement to the contrary, Distributor will be
permitted to sell the Base Location located at [***] (the “[***] Site”). In the
event of such sale, the Supply Margin of the [***]Site will be removed from the
Expected Annual Supply Margin due to Company, unless such sale occurs before
[***], in which case the Supply Margin attributable to the [***]Site will remain
in Expected Annual Supply Margin until and be removed from Expected Annual
Supply Margin as of, October 1, 2025, although the parties may agree to allocate
the Expected Annual Supply Margin for the [***]Site over a longer period.

(g)
Upon the removal, substitution or addition of any Locations in accordance
herewith, the applicable Schedules hereto shall be adjusted accordingly.



1.10
STATE OF EMERGENCY:

During any State of Emergency declared by the President of the United States or
any similar declaration made by any federal, state or local governmental
authority, Company may elect, with Distributor’s consent, which is not to be
unreasonably withheld, conditioned or delayed, to suspend on a temporary basis
the application of pricing terms of this Agreement in the affected area and to
charge instead the then published Branded Motor Fuel rack price in effect at the
time and place of delivery. The duration of time this suspension of the Formula
Price construct remains in effect shall be determined by Company, but in no case
will exceed a period of six (6) months. Company shall not treat Distributor
materially different than other customers of Company affected by the State of
Emergency


1.11
RIGHT OF FIRST OFFER:

Distributor and Company acknowledge that Distributor intends to add sites to its
base during the term of this Agreement. To the extent permitted by Distributor’s
contractual obligations, whether existing or arising from future acquisitions
during the first two years of the term of this Agreement, Distributor will
endeavor to notify Company of the addition of sites and grant Company the right
to propose volumes and pricing for retail fuel supply to such new sites, but not
on a "take or pay" basis. Distributor will consider such proposals, but will not
be obligated to accept such proposals if Distributor determines, in its good
faith business judgment, that the proposal is not in Distributor's best
interest.


1.12
CREDIT AND DEBIT CARD REQUIREMENTS:

Company shall make available to Distributor, and Distributor shall use Company's
credit and debit card program consistent with all requirements of this
Agreement. All fees associated with Company’s credit and debit card program,
shall be on terms described in Part 3. In addition, Distributor is required to
participate in Company's Electronic Point of Sale ("EPOS") program as described
in PART 3.
[***]


1.13
QUARTERLY REVIEWS:

Company and Distributor shall hold quarterly meetings to review dealings
pursuant to this Agreement. The parties shall attempt to settle any disputes
concerning costs, pricing, volumes, Expected Annual Supply Margin, Adjusted
Expected Annual Supply Margin, Shortfalls and Make-Up Payments using
commercially reasonable efforts. Other matters of review shall be supply cost,
allocation issues, the addition and removal of Locations, Supply Margins and
Growth Locations, quarterly estimated payments, RINS share, interchange fees,
terminal charges, fuel branding and all applicable incentives.







--------------------------------------------------------------------------------





1.14
CERTAIN OFFSET RIGHTS:

Pursuant to a guarantee dated as of the date of this Agreement (the
“Guarantee”), Company is a co-guarantor of the obligations of its affiliates
that are sellers (the “Affiliated Sellers”) under the Asset Purchase Agreement.
In the event of a Claim Subject to Escrow, the Affiliated Sellers are obligated
to deposit into the Indemnity Escrow Account the amounts so required by Section
8.15 of the Asset Purchase Agreement. To the extent such obligations are
unsatisfied for one Business Day, Company shall deposit with the Escrow Agent
the amounts required to be deposited by Affiliated Sellers pursuant to Section
8.15(b) of the Asset Purchase Agreement.
Additionally, for any indemnification claim made by a Buyer Indemnified Party
under the Asset Purchase Agreement, in the event (a) of any decision, judgment,
arbitration award or other award rendered by a Governmental Entity of competent
jurisdiction (which decision, judgment, arbitration award or other award need
not be final and non-appealable) in respect of such indemnification claim, (b)
of a settlement, adjustment or compromise in respect of such indemnification
claim agreed to by the parties to the Asset Purchase Agreement (or, in respect
of a third party claim for which Affiliated Sellers acknowledge their
indemnification obligations, a settlement made in accordance with the parameters
set forth in the Asset Purchase Agreement), or (c) the Buyers and Affiliated
Sellers arrive at a mutually binding agreement in respect of such
indemnification claim, Affiliated Sellers shall be obligated to pay such amounts
to Distributor and the other Buyers. If this payment obligation is not
satisfied, Distributor shall have the right to deliver to Company a demand
pursuant to the Guarantee for such amounts. If this demand is not satisfied
after one Business day, Distributor shall have the right to give a further
notice to Company of its election to off-set all Losses due, owing and unpaid by
Affiliated Sellers in respect of such indemnification claim against amounts owed
by Distributor to Company under this Agreement. If Distributor so elects to
off-set such Losses, Company shall, within three Business Days following receipt
of such off-set notice, refund the full amount of such Losses to Buyers from
funds paid to Company under this Agreement. Notwithstanding the foregoing, to
the extent there are funds in the Indemnity Escrow Account in respect of such
indemnification claim, Buyers shall first satisfy Losses in respect of such
claim with such funds in the Indemnity Escrow Account prior to seeking to
off-set remaining Losses against amounts owed to Company under this Agreement in
accordance with the above.
Capitalized terms used, but not defined herein, have the meanings ascribed to
such terms in the Asset Purchase Agreement.









--------------------------------------------------------------------------------









Parts of Distributor Motor Fuel Agreement:


Part 1     Cover Provisions
Part 2     General Provisions
Part 3     Credit and Debit Card Acceptance Provisions
Part 4     Standards and Image Provisions
Part 5     Cooperative Advertising Allowance Program
Part 6     Survivorship


Schedule 1.1
Base Locations, Geographic Regions, Primary & Secondary Terminals and Brands

Schedule 1.4
Formula Price per type and grade of fuel

Schedule 1.5
Base Location Annual Supply Margin (volumes x supply margin)

Schedule 2.1
Initial Casualty Sites

Schedule 2.8
EPOS Equipment Rental Rates

Schedule 3.9
EPOS Program and Credit Card Fees

Schedule 4.5
Combined Branding Standards

        
The parts listed above constitute provisions of this Agreement, and are
incorporated herein and made a part hereof for all purposes.







--------------------------------------------------------------------------------









Note to Distributor: This is a binding legal document containing several Parts.
You should carefully read each Part before signing in the space provided below.








Executed as of January 23, 2018.


DISTRIBUTOR:     7-ELEVEN, INC.


By:    /s/Bentley Tison________________________


Title:    Senior Vice President Acquisition Integration


SEI FUEL SERVICES, INC.


By:    /s/ Marc Clough________________________


Title:    President_____________________________




COMPANY:     SUNOCO, LLC




By:    /s/ Joseph Kim________________________
Chief Executive Officer _______________







--------------------------------------------------------------------------------









    
DISTRIBUTOR MOTOR
FUEL AGREEMENT


PART 2


GENERAL PROVISIONS
















































































Copyright Sunoco, LLC





--------------------------------------------------------------------------------







Table of Contents
PART 1    
 
1
1.1
GENERAL
1
1.2
TERM
2
1.3
BRAND REQUIREMENTS
2
1.4
PRICES
2
1.5
MOTOR FUEL VOLUMES
5
1.6
EXPECTED ANNUAL SUPPLY MARGIN
5
1.7
SHORTFALLS
6
1.8
OVERLIFTING AND PRICE ADJUSTMENTS
7
1.9
SUBSTITUTION OF LOCATIONS; GROWTH LOCATIONS
7
1.10
STATE OF EMERGENCY
9
1.11
RIGHT OF FIRST OFFER
9
1.12
CREDIT AND DEBIT CARD REQUIREMENTS
9
1.13
QUARTERLY REVIEWS
9
1.14
CERTAIN OFFSET RIGHTS
9
PART 2
 
12
2.1
MOTOR FUEL CONTRACT VOLUME
15
2.2
DELIVERY AND RECEIPT OF PRODUCTS
16
2.3
TERMS AND METHODS OF PAYMENT
17
2.4
RIGHT OF OFFSET: SECURITY INTEREST
19
2.5
RIGHT OF RECOUPMENT
19
2.6
TRADEMARKS, TRADE NAMES AND TRADE DRESS
19
2.7
RETAIL LOCATIONS AND COMPANY'S EQUIPMENT
20
2.8
ELECTRONIC-POINT-OF-SALE, PAYMENT METHODS & PROCESSING EQUIPMENT
21
2.9
PRODUCT SPECIFICATIONS AND WARRANTY
23
2.10
MAINTENANCE OF QUALITY AND BRAND
23
2.11
TAXES, LICENSES AND PERMITS
24
2.12
COMPLIANCE WITH LAWS
24
2.13
MOTOR FUEL SAFETY REQUIREMENTS
25
2.14
HAZARDOUS SUBSTANCE
25
2.15
RELATIONSHIP OF THE PARTIES
26
2.16
LIABILITY OF THE PARTIES; INDEMNIFICATION
26
2.17
INSURANCE
27
2.18
ENFORCEMENT; APPLICABLE LAW; RENEWAL, NON RENEWAL AND TERMINATION
28
2.19
ASSIGNMENT
29
2.20
REPRESENTATIONS OF DISTRIBUTOR
30
2.21
MISCELLANEOUS
31
2.22
BILLBOARD LEASES
32
PART 3
 
33
3.1
CREDIT AND DEBIT CARD SALES
33
3.2
ACCEPTANCE OF CARDS AND OTHER PAYMENT METHODS
34
3.3
COLLECTION OF CARD SALES
35






--------------------------------------------------------------------------------





3.4
REJECTED CREDIT CARD SALES
35
3.5
REPRESENTATIONS AND INDEMNIFICATION
35
3.6
REMEDIES OF COMPANY
35
3.7
ASSIGNMENT OF CARD SALES TO THIRD PARTY
35
3.8
PCI COMPLIANCE
36
3.9
EPOS PROGRAM AND CREDIT CARD FEES
36
PART 4
 
37
4.1
IMAGE
37
4.2
MINIMUM STANDARDS AND REQUIREMENTS
37
4.3
TREATMENT OF DEFICIENCIES
39
4.4
STANDARDS AND REQUIREMENTS CHANGES
39
4.5
COMBINED BRANDING STANDARDS
39








--------------------------------------------------------------------------------







DISTRIBUTOR MOTOR FUEL AGREEMENT


PART 2


GENERAL PROVISIONS




2.1
MOTOR FUEL CONTRACT VOLUME

(a)
Company shall make available for sale to Distributor and Distributor shall
purchase from Company at least the sufficient volumes of Motor Fuel as specified
in Part 1, Section 1.5, to achieve the Expected Annual Supply Margin subject to
any adjustments made pursuant to other provisions of this Agreement. Such
purchases shall be subject to and in accordance with Section 1.5 of this
Agreement.

(b)
The volumes of Motor Fuel specified in Part 1, Section 1.5 may be allocated, or
the availability thereof may be temporarily reduced, suspended, or delayed by
Company or other Branded Suppliers, all without liability to Distributor for any
resulting losses, when and to the extent Company or its Branded Suppliers, in
their sole judgment determine that events, circumstances, or conditions
necessitate allocation, reduction, suspension, or delay, such as those
classified as, or resulting in, commercial impracticability to Company or its
Branded Suppliers, or impossibility of performance by Company or its Branded
Suppliers. The types of events, circumstances, and conditions that will give
rise to allocation, reduction, suspension or delay by Company or its Branded
Suppliers, include, but are not limited to the following: changes that take
place with respect to anticipated sources of raw materials, product supplies, or
manufacturing, transportation, storage, or loading facilities (including cost
increases to Company for same that cannot be satisfactorily included in the
price of Motor Fuel covered by this Agreement, or otherwise passed on to
Distributor); non-availability, loss, disruption, or breakdown in facilities;
environmental protection, health, safety, or other regulatory obligations
imposed with respect to products or facilities; labor disputes; weather
conditions; or acts or omissions of other customers of Company. Company may, but
is under no obligation to Distributor, to correct and remedy such events,
circumstances, and conditions, and their effects upon Company's performance of
this Agreement. Company shall notify Distributor of the nature of any temporary
reduction, suspension, or delay, when reasonable to do so. Notwithstanding the
foregoing, Company agrees that it will not discriminate against Distributor in
the event of any allocation, reduction, suspension or delay pursuant to this
paragraph.



In addition, Distributor’s required purchase of Motor Fuel as specified in Part
1, Section 1.5, and Company’s Expected Annual Supply Margin will be adjusted as
agreed for any period of allocation, reduction, suspension or delay in Company’s
delivery of Motor Fuel to Distributor.
(c)
Company reserves the right, exercisable as and when Company may determine, to
alter (which includes rights of all suppliers, the right to add, to reduce,
discontinue, modify, or otherwise change, as suppliers may determine and
implement) the number, quality, grade, type, composition, color and
specifications of Motor Fuels; to alter dispensing and storage equipment used in
connection with Motor Fuels purchased hereunder, and to alter or withdraw
Distributor’s right to use any Authorized Marks relating to Branded Motor Fuels,
all without liability to Company for losses and damages resulting therefrom;
provided that no such modifications or changes shall result in Motor Fuels that
do not comply with Section 2.9, Section 2.12(a) or with then-current industry
and governmental specifications.

(d)
Notwithstanding any other provision of this Agreement, upon not less than thirty
(30) days’ prior written notice to Distributor, Company in its sole discretion
shall have the right to discontinue the manufacture or sale of any particular
type and/or grade of Motor Fuel. In such event this Agreement shall terminate as
to such Motor Fuel so discontinued, but shall remain effective for all other
types and grades of Motor Fuel. Distributor’s required purchase of Motor Fuel as
specified in Part 1, Section 1.5, and Company’s Expected Annual Supply Margin
will be adjusted as agreed to account for any such discontinuation.

(e)
In addition, notwithstanding any other provision of this Agreement,
Distributor’s required purchase of Motor Fuel as specified in Part 1, Section
1.5, and Company’s Expected Annual Supply Margin will be adjusted as agreed for
any period of allocation, reduction, suspension or delay in Company’s delivery
of Motor Fuel to Distributor sites, or in Distributor’s ability to receive
delivery of Motor Fuel to Distributor sites or to sell Motor Fuel to the public,
due to casualty, including, as of the date hereof, with respect to those sites
set forth on Schedule 2.1.








--------------------------------------------------------------------------------





2.2
DELIVERY AND RECEIPT OF PRODUCTS

(a)
At such time as Distributor assumes delivery obligations for purchases of Motor
Fuel pursuant to this Agreement, all deliveries of Motor Fuel shall be made to
Distributor from Company at the primary or secondary delivery points shown on
Schedule 1.1, subject to the following:



(i)
Distributor shall strictly comply with all applicable rules and regulations of
terminals and facilities at which Distributor receives Motor Fuel from Company.

(ii)
Any special delivery equipment required to make deliveries to Distributor shall,
at Company's option, be provided by Distributor or by Company, at Distributor's
expense. Distributor shall not affix or store equipment at Company's delivery
facilities without prior written approval of, and upon terms and conditions
required by Company. All such equipment shall be removed upon request by
Company.

(iii)
Distributor shall ensure that all: (i) Distributor's employees, agents and or
employees of contract carriers, or others hired by Distributor to deliver Motor
Fuel purchased herein are fully qualified to operate and load vehicles used in
the transportation and delivery of Motor Fuel. Distributor shall be responsible
for any failure of such employees, agents or contract carriers to comply with
applicable laws and follow safe practices and to observe Company's rules and
regulations while at Company's or exchange terminals; (ii) trucks, tank trailers
and lines are clean and ready to receive Motor Fuel, so that such fuel is not
mixed, blended, or adulterated with any other substance or product.

(iv)
To the extent Distributor does not utilize Company for delivery of fuel to
Locations, Distributor shall provide and maintain suitable equipment (trucks,
tank trailers and lines) for purposes of receiving Motor Fuel at the point of
delivery, based on that terminal or facility's requirements, certifying that
such equipment is safe to accept Motor Fuel. Company may refuse to deliver Motor
Fuel to Distributor when Company, in its sole judgment, believes Distributor's
equipment is not suitable.

(v)
Title and risk of loss on all products and Motor Fuel covered by this Agreement
shall pass to Distributor at time and place of delivery. Motor Fuel shall be
deemed delivered when it reaches the flange connecting the hose of the delivery
facility with the intake pipe of Distributor's equipment used for receiving such
Motor Fuel. If Company or its affiliates are transporting Motor Fuel to
Locations, title and risk of Loss shall pass to Distributor at the time such
Motor Fuel reaches the flange connecting the hose to the delivery vehicle with
the intake pipe at the Location.

(vi)
Terminal owner’s and operator’s meters and other measuring devices shall be
deemed conclusive as to quantities delivered to Distributor, unless either party
notifies the other within twenty-four (24) hours after delivery.

(vii)
Company, upon giving Distributor reasonable written notice, may discontinue
making deliveries of Motor Fuel at the delivery points as shown on Schedule 1.1
or any other delivery points agreed to hereunder by Company and Company shall
make Motor Fuel available for delivery to Distributor at Company's terminal or
other supply points as designated by Company.

(viii)
Distributor, upon giving Company one hundred eighty (180) days’ written notice,
or such longer notice as required under the applicable third-party carrier
agreement, may cause Company to discontinue making deliveries of Motor Fuel at
the delivery points as shown on Schedule 1.1 or any other delivery points agreed
to hereunder by Company, to any geographic region , and Company shall make Motor
Fuel available for delivery to Distributor at Company's terminal or other supply
points as designated by Company.

(b)
Distributor agrees that its personnel will not, and will ensure that its common
carriers (if any) will not, enter any delivery point set forth on Schedule 1.1
of this Agreement under the influence of alcohol or any controlled substance.
Furthermore, Distributor will comply and will cause any common carriers to
comply with all applicable drug and alcohol related federal, state and local
law, codes and ordinances.

(c)
Distributor acknowledges and agrees that the primary and secondary terminals or
supply points shown for a Location on Schedule 1.1 shall not be changed without
Company’s prior consent, and the applicable Market Supply Margins and site
specific charges for a Location shall apply with respect to such Location unless
Company has expressly agreed otherwise in writing.



2.3
TERMS AND METHODS OF PAYMENT

(a)
Unless Company has established other terms and methods of payment, Distributor
will pay Company for all Motor Fuel when purchased at delivery points, on [***]
day credit terms. Upon a material degradation in Distributor’s credit or
recurring late payments by Distributor, Company may, upon written notice to
Distributor, make reasonable adjustments to such three day credit






--------------------------------------------------------------------------------





terms in accordance with such terms provided to Distributor in writing;
provided, however, that Company must first provide Distributor with a default
notice specifying in reasonable detail the nature of such degradation or
recurring failure and provide Distributor with a period of ten (10) days after
receipt of such written notice to cure such degradation.
(b)
All terms and methods of payment shall be deemed a part of this Agreement. If
Distributor does not comply with credit terms or methods of payment, upon three
(3) days prior written notice to Distributor, Company may suspend availability
of Motor Fuel and other products at delivery points to Distributor without
having liability to Distributor, and without releasing Distributor hereunder.
Notwithstanding the foregoing, no such prior written notice shall be required by
Company if Distributor fails to pay amounts due to Company hereunder as and when
due. The right to change terms and methods of payment and suspend availability
of Motor Fuel and other products at delivery point to Distributor shall be in
addition to and not in substitution for, other rights and remedies available to
Company.

(c)
Distributor hereby authorizes Company as evidenced by Distributor's signature on
Company's “EFT/DTC Authorization Form" or other Company provided Electronic
Funds Transfer Authorization Forms, to draw product purchases and other such
charges as mutually agreed upon, directly from Distributor's designated bank
account consistent with Company's credit guidelines. If insufficient funds are
in Distributor's designated bank account to pay in full sums owed by Distributor
to Company upon draft presentation during the term of this Agreement, Company
reserves the right to require Distributor to make such payments (product and
others) in full on the required payment date by wire transfer or by such other
methods as Company in its sole discretion requires.

(d)
Company will make diligent efforts to invoice accurately, to provide an account
statement, and to correct errors when discovered. In the event an over-billing
occurs, Company will promptly, within ten (10) days, barring third party delays,
credit Distributor's account and if an under-billing occurs, Distributor shall
pay Company additional amounts that are due within ten (10) days of receipt of
corrected invoices or statements of account or by such other date as mutually
agreed upon by Company and Distributor. Distributor has sole responsibility to
insure proper use of terminal product authorization numbers, loading cards, or
other customer specific terminal access numbers issued to Distributor, by
Distributor's drivers or designated common carriers. In the event improper use
of terminal access numbers cause an incorrect billing, Distributor may be
charged a reasonable processing fee as established by Company from time to time.

(e)
All unpaid accounts owing to Company by Distributor shall bear interest from the
due date until paid, at rates established by Company or by law. Company's right
to collect a finance charge does not operate as a waiver against Company's right
of termination herein for Distributor's failure to pay sums owed when due.
Checks or drafts returned unpaid by Distributor's bank for any reason shall be
assessed, and Distributor shall pay a returned check charge based upon a
percentage of the amount or face value of the check or draft as such percentage
may be established by Company from time to time, not to exceed maximum fees as
established by applicable state usury laws. Company and Distributor agree that
such percentage will be [***]% as of the date of this Agreement, but may be
changed at the discretion of Company pursuant to the foregoing. All payments
shall be made by Distributor without offset or counterclaim. In the event suit
is brought to collect unpaid accounts or other sums owed to Company by
Distributor, the prevailing party shall be entitled to recover its reasonable
attorney's fees and costs of litigation in full from the other party, which fees
and costs shall be added to or deducted from accounts owed by Distributor.

(f)
Distributor shall provide Company its most recent annual audited financial
statements, accompanying footnotes and other information relative to
Distributor's credit standing, as may be reasonably requested in writing by
Company. Distributor agrees to provide Company with such financial statements
within thirty (30) days after receipt of Company's request. Distributor
acknowledges and agrees that Company may rely upon such financial statements in
extending credit to Distributor. If Company reasonably determines that
Distributor’s credit has suffered a material degradation, Company may require
Distributor to provide an Irrevocable Letter of Credit in an amount, form and
from a bank reasonably acceptable to Company or an alternate form of security in
an amount and form reasonably satisfactory to Company. Any material breach by
Distributor of the obligation to provide such financial statements or letter of
credit or security as set forth above, will be considered noncompliance with a
material provision of this Agreement and may also result, at Company's option,
in Distributor being placed on wire-in-advance terms.



2.4
RIGHT OF OFFSET: SECURITY INTEREST

(a)
Company shall have the right to offset or apply sums held by Company under this
Agreement and owing to Distributor if Distributor fails to pay any and all sums
not disputed in good faith and owed to Company or Sunoco Retail LLC when due
under this Agreement. This includes any cost incurred by Company as a result of
Distributor’s default of any obligation set forth herein. This offset right and
application of funds shall be in addition to, and not in substitution for other
rights and remedies available to Company by law and other provisions of this
Agreement, including, but not limited to, Company’s rights of setoff and
recoupment under this Agreement and as otherwise provided by law.

(b)
Company, at its sole discretion, as a condition of this Agreement, may require
Distributor, from time to time, to execute and deliver financing statements,
security agreements, or other documents, evidencing Company’s secured interest
in Motor Fuel or equipment






--------------------------------------------------------------------------------





supplied to Distributor by Company.


2.5
RIGHT OF RECOUPMENT

Company and its affiliates have no right to recoup or offset any monies owed to
Distributor or a third party by Company or its affiliates against any
outstanding liability to Company or its affiliates by Distributor. Company and
Distributor agree that all transactions contemplated by this Agreement,
including, but not limited to, all deliveries and sales of product and all
credit card sales, are considered to be one, integrated transaction.


2.6
TRADEMARKS, TRADE NAMES AND TRADE DRESS

(a)
Authorized Marks, when used in connection with the performance of this
Agreement, are for the purpose of identifying the source of Branded Motor Fuel
covered hereby. Authorized Marks shall include a Branded Motor Fuel supplier’s
(including Company's) logos, brand identification, product and service
advertising, credit, debit and cash cards, and product names as well as
trademarks and service marks. "Trade dress" refers to the manner and style of
presentation of advertising material for products and services, including color,
graphics, layout and artwork, used on product labels and point-of- sale material
on buildings, signs, dispensers / pumps and other equipment. Distributor may use
and display Authorized Marks for the limited purpose of advertising that
Distributor sell Branded Motor Fuel and other products associated with Branded
Motor Fuel suppliers’ (including Company’s) and accepts credit cards associated
with such Branded Motor Fuel suppliers. Company may, at any time, upon notice to
Distributor, change, alter, substitute, or discontinue use of any of Authorized
Marks without having liability to Distributor. Distributor shall, in accordance
with notice from Company, change, alter, substitute or discontinue use of such
Authorized Marks.

(b)
Distributor shall conduct all business pursuant to this Agreement under
Distributor's name, and Distributor shall not use Authorized Marks as part of
Distributor's corporate, partnership or trade name.

(c)
Distributor shall not use Authorized Marks except for displaying, promoting or
selling Branded Motor Fuel and other products associated with such marks, and
such identification shall be discontinued when this Agreement is terminated, or
when such equipment and facilities are no longer used for the purposes of
selling to consumers Branded Motor Fuel purchased hereunder, whichever shall
first occur. Distributor does not, and shall not have, any claim, right,
ownership, or other proprietary interest in the Authorized Marks.

(d)
Upon termination, non-renewal or mutual cancellation of this Agreement,
Distributor shall cease and desist its use of the Authorized Marks at the
Locations. As soon as possible after such termination non-renewal or
cancellation, Distributor shall completely remove brand-related branding and
identification, including, but not limited to, all logos and trademarks, point
of sale and promotional signage, dispenser graphics and fuel island canopy
signage and graphics, credit card materials and any other Branded Supplier’s
identification, from Locations and return or, at either Distributor’s or
Company’s election, destroy, such materials and certify to Company as to such
destruction. If Distributor does not return or destroy Company’s branding and
identification items within thirty (30) days after termination, non-renewal or
mutual cancellation, together with a photograph of such de-branded Location,
Company shall have the right to remove such from Distributor’s branded
Locations, at Distributor’s expense.



2.7
RETAIL LOCATIONS AND COMPANY'S EQUIPM ENT

(a)
Retail Locations:

(i)
Distributor shall use commercially reasonable efforts to purchase, actively
promote, market and have available for sale, Motor Fuel at the Locations,
consistent with Part 4, "Standards and Image Provisions" of this Agreement, and
such other standards and specifications as may be published and adopted by
Company from time to time. Company shall notify Distributor as to the
requirements of such publications, and Distributor shall comply to comply with
such requirements. Distributor may utilize Authorized Marks and the applicable
credit and debit card program (as described in Section 2.8) at the Locations,
for the purpose of indicating to the public that Motor Fuel is available for
sale at such Locations. Upon request by Company, Distributor shall submit Motor
Fuel delivery records for each Location. Schedule 1.1 shall be deemed an
integral and material part of this Agreement and may be periodically revised
only upon prior approval of Company and Distributor. Distributor shall use
Authorized Marks and the applicable credit and debit card program only in
connection with the sale of Motor Fuel, and only at those Locations authorized
by Company and listed on Schedule 1.1. Distributor shall operate the Locations
identified with Authorized Marks in accordance with the applicable minimum
requirements as to product offering, image, appearance and service as specified
in Part 4.

(ii)
Should Distributor fail to comply with Company's minimum requirements as
specified in Part 4, or other requirements of this Agreement, Company shall have
the right to withdraw Company's authorization to use the Authorized Marks, and
the applicable credit and debit card program at such Locations, pending
correction of such noncompliance. If such






--------------------------------------------------------------------------------





noncompliance continues beyond a reasonable cure period after Company has issued
a warning, Distributor, at Distributor's expense, shall promptly debrand such
Locations and remove the Authorized Marks. Company shall have the right to
remove the Authorized Marks at Distributor's expense including reasonable legal
fees. Company reserves the right to withdraw authorization to use the Authorized
Marks and debrand any or all Locations, in the event of such noncompliance.
(iii)
Distributor must obtain prior written authorization to use the Authorized Marks
and Company’s credit and debit card program at any additional retail locations
not included as a Location on Schedule 1.1. Such authorization shall be
contingent upon Company's approval, at its sole discretion, of the location as
an additional retail outlet and subject to compliance with Part 4, and all other
provisions of this Agreement. Distributor acknowledges and agrees that Company
will not approve any prospective locations which are or may be encumbered by
liens or contractual obligations with other motor fuel suppliers. If any
prospective location is approved, Distributor agrees to purchase Motor Fuel from
Company for this additional Location. Distributor shall immediately notify
Company of any decision to remove the Authorized Marks and credit and debit card
program at any Location using the Authorized Marks.

(iv)
Distributor shall use, in accordance with all applicable laws, regulations and
ordinances, the SunocoNet website (“SunocoNet”) and any updates, revisions,
replacements, or other systems furnished by Company, its contractors or agents
to Distributor, which Distributor agrees, is Company’s primary method for
providing, among other things, Distributor product price notifications,
marketing program information, invoices, and all credit card, debit and other
payment method communications, including but not limited to, transaction
summaries, fees and chargeback notifications. Company may, in its sole
discretion, communicate with Distributor via alternative methods, however,
Distributor acknowledges and agrees that Distributor is obligated to review
SunocoNet for Company communications. Distributor agrees that Distributor shall
be responsible for providing access to and use of SunocoNet by Distributor’s
employees, agents, contractors, and subcontractors.

(b)
Distributor shall comply with Part 4, and with all written operating procedures
established and updated by Company and provided to Distributor from time to
time.

(c)
Distributor permits Company to enter Locations premises from time to time, to
ensure each Location's compliance with Part 4, and other requirements of this
Agreement.



2.8
ELECTRONIC-POINT-OF-SALE, PAYMENT METHODS AND PROCESSING

EQUIPMENT
(a)
Company has developed the Electronic-Point-of-Sale Credit Card Program (the
“EPOS Credit Card Program”) as an essential and mandatory element of this
Agreement to assist Distributor to increase sales of Motor Fuels at Company
branded Locations hereunder. The EPOS Credit Card Program, including its credit
and debit card acceptance provisions, is an integral and material part of this
Agreement and Company’s relationship with Distributor at Company branded
locations.

(b)
Pursuant to this EPOS Credit Card Program, Company will approve for use various
types and models of credit and debit card equipment to be used at branded
locations (“EPOS Card Equipment”) to Distributor to facilitate the use of such
cards by customers of Distributor.

(c)
Because of continuing technological improvements, the EPOS Card Equipment leased
or loaned to Distributor may be updated, changed, modified and added to during
the Term.

(d)
The EPOS Card Equipment leased or loaned to Distributor at the commencement of
this Agreement shall be as specified in Schedule 2.8 hereto. Any changes,
additions, or deletions to such EPOS Card Equipment during the Term will be
provided on SunocoNet and Distributor shall be obligated to access SunocoNet for
such updates periodically.

(e)
EPOS Card Equipment used by Distributor for Company's EPOS Credit Card Program
may, in some circumstances, be purchased by Distributor, or equipment previously
owned by Distributor may, in some circumstances, be converted for use by
Distributor for Company's EPOS Credit Card Program, subject to Company's prior
approval. Company at its sole discretion may approve such purchase or conversion
based on Company's evaluation that such EPOS Card Equipment satisfactorily
complies with all Company's specifications and requirements. In the event
Company does approve such purchase or conversion, Company requires Distributor
to maintain compliance with Company's current specifications for EPOS Card
Equipment at all times.

(f)
The provision and usage of the EPOS Card Equipment shall be as set forth below:

(i)
Distributor shall pay rental to Company for EPOS Card Equipment leased from
Company at rates set forth on Schedule 2.8. Such rental shall be prorated for
periods less than one month.






--------------------------------------------------------------------------------





(ii)
Distributor acknowledges that the leased EPOS Card Equipment shall remain the
property of Company.

(iii)
Distributor shall use and train Distributor’s personnel to use the EPOS Card
Equipment in strict compliance with all rules, policies, procedures and
instructions as contained in the Credit Card Sales Guide developed by Company
and provided to Distributor on SunocoNet. Such guides and procedures shall be
deemed an integral and material part of this Agreement. Company reserves the
right to update, change, add to, amend or terminate the Credit Card Sales Guide
and any other payment guides at any time upon notification to Distributor, and
Distributor shall be responsible for accessing such updates, changes, additions
or amendments through SunocoNet.

(iv)
Distributor shall maintain the EPOS Card Equipment in good order and condition
during the term of this Agreement. Distributor acknowledges that such EPOS Card
Equipment shall remain the property of Company where it is leased. As an
acknowledgment of receipt of such EPOS Card Equipment, Distributor shall execute
"Sunoco’s Distributor EPOS Terminal Profile".

(v)
Distributor shall not make any changes, modifications, additions, or alterations
to the EPOS Card Equipment without Company’s prior written consent. This
prohibition specifically includes, but is not limited to, the EPOS Card
Equipment interface, as applicable, with other systems or components.

(vi)
Distributor is responsible for informing Company in a timely manner of the EPOS
Card Equipment’s failure and need for repair, or the EPOS Card Equipment’s
destruction or removal from a Location.

(vii)
In the event that any leased or loaned EPOS Card Equipment is damaged beyond
repair, destroyed, removed by Distributor or lost or stolen, Distributor shall
reimburse Company for its then current cost to replace the EPOS Card Equipment
with like-kind equipment.

(viii)
Company reserves the right, upon ninety (90) days’ prior notice, to remove any
leased or loaned EPOS Card Equipment during the term of this Agreement without
having liability to Distributor for trespass or damages. In such event Company
shall refund a prorated amount of any prepaid rental for the EPOS Card
Equipment.

(g)
Notwithstanding anything to the contrary herein, the terms of the terms and
conditions of this Agreement related to the EPOS Credit Card Program and EPOS
Card Equipment shall only be applicable to branded Locations.

 
2.9
PRODUCT SPECIFICAT IONS AND WARRANTY

(a)
Motor Fuel sold by Company to Distributor shall comply in all respects with
applicable federal and state requirements, including but not limited to
regulations promulgated by the U.S. Environmental Protection Agency (the “EPA”)
under the Clean Air Act. Such Motor Fuel meets Company’s or the Branded
Supplier’s product specification at time and place of delivery by Company to
Distributor.

(b)
This warranty is in lieu of all other warranties, express or implied, including,
but not limited to, fitness for a particular purpose and merchantability.
Company shall, at its option, correct a nonconformity of products specification,
refund purchase price or replace product, and reimburse Distributor for direct
damage settlements paid to customers directly caused by Motor Fuel that was
out-of-spec at the time of delivery to a Location, which shall constitute
fulfillment of all Company liabilities, whether based on contract negligence or
otherwise.

(c)
SPECIAL OR CONSEQUENTIAL DAMAGES ARE EXPRESSLY EXCLUDED FROM THIS AGREEMENT,
EXCEPT TO THE EXTENT ANY SUCH DAMAGES ARE ACTUALLY PAID OR AWARDED TO THIRD
PARTIES.



2.10
MAINTENANCE OF QUALITY AND BRAND

(a)
Distributor shall continuously exercise commercially reasonable efforts to
promote and sell to the public all grades of authorized Branded Motor Fuels
available for purchase at each Location by Distributor.

(b)
Motor Fuel sold by Distributor under the Authorized Marks shall adhere to blend
ratios and octane requirements as specified by Company or the Branded Supplier
from time-to-time and, shall not be adulterated, mixed, or blended by
Distributor with any other product or substance. Distributor hereby authorizes
Company to enter Distributor's premises from time to time to take samples of
Motor Fuel sold under the Authorized Marks. Distributor agrees further to obtain
and deliver to Company prior to branding of additional locations and at renewal
all necessary consents in form set forth below from any of its retailers. Such
form shall contain substantially the following language: "Company, or its
representative, is hereby granted permission to enter the premises to take
samples of Motor Fuel sold under the Authorized Marks and conduct or arrange for
tests in order to insure compliance with all state and federal regulations,
including Reid Vapor Pressure (RVP), and oxygenated fuels.” Failure on the part
of Distributor to






--------------------------------------------------------------------------------





permit Company to enter Distributor’s premises to take test samples shall be
considered a material breach of this Agreement. In the event samples taken by
Company of Motor Fuel sold under the Authorized Marks are found to be
contaminated, adulterated, commingled or misbranded, immediate corrective action
will be taken. In such an event Company may, in its sole discretion, take
additional test samples of Motor Fuel for three (3) subsequent months following
Company's determination of contamination, commingling, adulteration or
misbranding. The cost of taking such additional test samples shall be charged to
Distributor's account at the current market rate as determined by Company per
test sample. Company reserves the right, however, based on a determination of
adulteration, commingling or misbranding of any Motor Fuel sold under an
Authorized Mark, to immediately terminate Distributor's Agreement. Company shall
determine specifications of its Motor Fuel sold hereunder to Distributor, based
on availability at the terminal or other delivery points from which Motor Fuel
is shipped to, or received by, Distributor.
(c)
Provided that all Motor Fuel continually complies with Section 2.9 and Section
2.12(a), Company reserves the right, exercisable from time-to-time as and when
Company may solely determine, to alter, add to, reduce, discontinue, modify, or
otherwise change, the number, quality, grade, type, composition, color, and
specifications, including without limitation, blending components, adding octane
enhancers and fuel extenders, or both, such as oxygenates of Motor Fuel and
Motor Fuel Blend ratios, and other products, without having liability to
Distributor for losses and damages resulting therefrom, excepting only losses
and damages occasioned by Company's sole negligence. Company shall have no
obligation to sell or deliver such discontinued grades(s) of Motor Fuel or other
products to Distributor. If Company shall market any other grade(s) of Motor
Fuel or other products in lieu of that discontinued, this Agreement shall cover
such new grade of Motor Fuel or other products; provided that Locations comply
with all requirements for the sale of such new grade of Motor Fuel.

In addition, Distributor’s required purchase of Motor Fuel as specified in Part
1, Section 1.5, and Company’s Expected Annual Supply Margin will be adjusted as
agreed for any alteration, addition, reduction, discontinuation, modification,
or change of Motor Fuel and Motor Fuel Blend ratios, and other products.


2.11
TAXES, LICENSES AND PERMITS

Distributor is solely responsible for all taxes, licenses, and permits required
to be paid or collected by Distributor in connection with Distributor's
business, including but not limited to registrations, permits and certifications
for underground storage systems, and motor fuel dispensing equipment.
Distributor shall pay to Company on demand any and all taxes, duties, charges,
and fees, and any and all increases thereon which are now or hereafter lawfully
imposed on, or required to be paid or collected by, Company, directly or
indirectly, by any governing authority or agency on, against, in respect of, or
measured by the Motor Fuel, or any material contained in the Motor Fuel, or the
inspection, production, manufacture, sale, purchase, storage, transportation,
delivery, or other handling of the Motor Fuel or material contained in the Motor
Fuel, or any feature thereof, or otherwise relating to this Agreement.


2.12
COMPLIANCE WITH LAWS

(a)
Motor Fuels sold by Company hereunder shall comply in all respects with
applicable Federal and State requirements and regulations for all motor fuels
including Reid Vapor Pressure (RVP) and oxygenated fuels at the time and place
title to such product passes from Company to Distributor.

(b)
Distributor is solely responsible for its compliance with all laws, ordinances,
rules, regulations and orders and other legal requirements of all governmental
authorities (Federal, state, municipal or other) including, but not limited to,
those relating to receiving, loading, transporting, unloading, storing, pricing,
labeling, posting and certifying, selling, and distributing Motor Fuel and other
products covered hereunder as well as the proper disposal of waste materials
generated at Locations.

(c)
Without limiting Distributor's obligations under Section 2.12(b), Distributor
shall adhere to the following requirements:

(i)
Not permit commingling of any Motor Fuel.

(ii)
Permit Company, or its authorized representative, the right to enter upon any
Location to take samples and conduct or arrange for tests to determine
compliance with such regulations. Distributor agrees further to obtain and
deliver to Company, prior to branding of additional locations and at renewal,
all necessary consents in form set forth below from its retailers. Such form
shall contain substantially the following language: "Company, or its
representative, is hereby granted permission to enter the premises to take
samples and conduct or arrange for tests in order to insure compliance with
motor fuel regulations promulgated by the EPA. However, Distributor retains
primary responsibility for verification and sampling of motor fuel in all
storage facilities and Locations operated or franchised by Distributor.

(iii)
Provide instructions to delivery employees as to correct handling of Motor Fuel,
including proper flushing of delivery truck tanks and related equipment, to
ensure no contamination of motor fuel.

(iv)
Properly identify all product storage facilities, including correct color coding
of bulk plant piping, fittings, and






--------------------------------------------------------------------------------





underground tank fills.
(v)
Upon reasonable notice, permit Company, during normal business hours, to inspect
Distributor's books, records, equipment, and facilities used in connection with
the purchase, sale, or handling of motor fuel, when Company has cause to believe
a motor fuel violation has occurred.

(vi)
Comply with Federal and State oxygenated fuel requirements.



2.13
MOTOR FUEL SAFETY REQUIREMENTS

Distributor shall implement reasonable safety procedures for Motor Fuel sold to
the public at Locations to reasonably protect all parties, and to reasonably
eliminate the possibility of gasoline and/or diesel being mistakenly sold for
other products. Company and Distributor shall cooperate in the dissemination of
any health and safety information from Company or other source, regarding
products sold hereunder.
In addition, with respect to any diesel purchases hereunder, Distributor is
responsible for ensuring the type of diesel (whether low sulfur diesel,
ultra-low sulfur diesel or otherwise) being resold by Distributor is properly
identified to Distributor’s customers, and for ensuring timely compliance with
respect to EPA's diesel pump labeling requirements (as set forth in 40 CFR
80.570) with respect to Locations providing Company’s authorized branded diesel
under the terms of this Agreement.


2.14
HAZARDOUS SUBSTANCE

(a)
Distributor is hereby informed that the materials used to produce Company’s
authorized motor fuels, and motor oils covered herein are crude oils or
by-products of crude oils, containing, or which may be found to contain,
substances hazardous to the health and safety of persons and property.

(b)
Distributor shall reasonably undertake and assume the duty and responsibility to
maintain, observe and communicate to Distributor’s agents, employees, customers
and contractors any and all safety warnings, procedures, standards, rules and
regulations supplied to Distributor by any governmental authority or as
Distributor may deem necessary in connection with Distributor’s business and as
part of Distributor purchase, storage and sale of Motor Fuels and other products
and materials which may be found to contain substances hazardous to the health
and safety of persons and property.



2.15
RELATIONSHIP OF THE PARTIES

(a)
Distributor are independent contractors free to set their own selling prices and
terms of sale and are not authorized to act as an agent or employee of Company,
or to make any commitment, or incur any expense or obligations of any kind on
behalf of Company, except those having the specific written approval of Company,
and Company has the right to terminate and withdraw its approval therefore, at
any time upon written notice to Distributor. Except as otherwise provided in
this Agreement, all costs and expenses incurred by Distributor, and all
equipment, facilities, and personnel employed by Distributor in the performance
of this Agreement and the conduct of Distributor's business, are Distributor’s
sole responsibility. This Agreement is exclusively between Distributor and
Company. Nothing contained herein shall be deemed to independently create a
relationship between any other person.

(b)
Nothing in this Agreement shall be construed to give Distributor any exclusive
rights to sell the Motor Fuel in any specific geography or market area. Company
acknowledges and affirms its obligations under Section 5.11 of the Asset
Purchase Agreement. Distributor acknowledges and agrees that Company may
continue to own and operate a wholesale fuel distribution business which
includes, without limitation, the sale of motor fuels to other distributors,
dealers and franchisees.



2.16
LIABILITY OF THE PARTIES; INDEMNIFICATION

(a)
Company is not responsible to Distributor or to anyone else for any losses,
damages, claims, fines, assessments, penalties, suits and costs, litigation, or
actions of any kind, (including without limitation disease, injury, or death of
persons, or damage to or loss of property), occurring in connection with the
operation of Distributor's business, the hazardous nature of Motor Fuel and
other products involved, or as caused by the acts or omissions of Distributor.
Distributor is in total control of Distributor's business and the purchase and
sale of Motor Fuel and other products covered hereunder and hereby agrees to
protect, indemnify and hold harmless Company from any and all losses, damages,
claims, fines, assessments, penalties, suits, and costs, including reasonable
attorneys' fees, which arise out of any violation of law by, and all acts and
omissions of, Distributor, agents, employees, customers, and contractors,
including but not limited to all parties authorized by Distributor to enter
Delivery Point(s) as specified in Part 1 to receive Motor Fuel. Distributor,
nevertheless, will not be responsible for (i) violations of Law by Company, (ii)
failure of Company to comply with its express representations and warranties
under this Agreement or (iii) acts or omissions arising from the comparative
negligence of Company, its agents, or employees.






--------------------------------------------------------------------------------





(b)
Notwithstanding the foregoing, for matters occurring within terminals operated
by Company's employees or at and by third parties, to the extent that any
losses, damages, claims, fines, assessments, penalties, suits and costs,
litigation, or action of any kind is directly caused by the negligence of
Company, Distributor's duty to indemnify, and hold Company harmless shall be
proratably reduced. This limitation shall not apply to loss or damage caused by
anyone who gains entry into the Terminal by means of the misappropriation,
misrepresentation, unauthorized use or duplication of any terminal access cards
issued by Company to Distributor. In all respects, not expressly provided for in
this paragraph (b), the Terminal Access Agreement shall take priority over this
Agreement for all Terminal matters.

(c)
Except to the extent resulting from a prior breach of this Agreement by Company,
all costs, expenses (including reasonable attorneys' fees and costs of
litigation), taxes, fines, penalties, settlements and judgments incurred or paid
by Company by reason of violation of law by Distributor, or incurred or paid by
Company to correct or take legal action to correct a failure by Distributor to
comply with Distributor's obligations under this Agreement, shall be due and
payable by Distributor to Company upon demand as a part of Distributor's account
with Company.

Except to the extent resulting from a prior breach of this Agreement by
Distributor, all costs, expenses (including reasonable attorneys' fees and costs
of litigation), taxes, fines, penalties, settlements and judgments incurred or
paid by Distributor by reason of violation of law by Company, or incurred or
paid by Distributor to correct or take legal action to correct a failure by
Company to comply with Company’s obligations under this Agreement, shall be due
and payable by Company to Distributor upon demand as a part of Company’s account
with Distributor.
(d)
This Section 2.16 shall survive termination, nonrenewal, or expiration of this
Agreement.



2.17
INSURANCE

(a)
Distributor at its sole cost and expense, through the duration of the term of
Distributor’s relationship with Company, shall obtain, keep and maintain in full
force and effect for the mutual benefit of Distributor and Company insurance
through a financially responsible carrier (with a rating of “A-” or better by
A.M. Best) acceptable to Company, such policies of insurance shall be written on
an occurrence basis and primary to any other valid and collectible insurance.
Company must be included as an additional insured as its interests may appear on
all policies listed in sub paragraphs (2) and (3) below. Company is entitled to
all coverage limits equal to or greater than the minimum requirements.

(b)
Such insurance at a minimum shall include:

(1)
Worker’s Compensation (Coverage A) and Employer’s Liability (Coverage B)
Insurance

(a)
Coverage A - [***]

(b)
Coverage B - [***]

(2)
Commercial General Liability Insurance, including contractual liability,
products liability and products completed operations liability, explosion, and
collapse liability, as well as coverage on all contractor’s equipment (other
than motor vehicles, licensed for highway use) owned, hired, or used in
performance of this Agreement.

All of the above with a minimum combined single limit of $[***] each occurrence
(or the equivalent) for bodily injury and property damage, including personal
injury, or as required by the U. S. Department of Transportation whichever is
greater.
(3)
Automobile Liability Insurance, including contractual liability covering all
motor vehicles owned, hired, or used in the performance of this Agreement, with
a minimum combined single limit per occurrence of $[***] for property damage and
bodily injury, and in full compliance with the U.S. Department of Transportation
requirements, whichever is greater.

(c)
Distributor shall provide to Company prior to commencement of this Agreement a
certificate or other appropriate evidence of insurance coverage as above
required, satisfactory to Company, and a renewal certificate of such policy
shall be furnished to Company prior to each policy renewal date. Distributor
shall endeavor to obtain coverage permitting such certificates to include a
provision that such policies may not be canceled or materially changed without
at least thirty (30) days’ prior written notice to Company. All insurance
coverages shall include a waiver of subrogation in favor of Company, its parent,
subsidiaries and affiliates and their respective officers, directors and
employees. Distributor shall keep such insurance coverage in full force and
effect during the term of this Agreement.

(d)
Distributor’s failure to effectuate any and all such insurance and renewal
policies of insurance required as aforesaid, and to pay the premiums and renewal
premiums of all such policies of insurance as they become due and payable, and
to deliver all such certificates of insurance and renewals thereof or duplicate
originals to Company within the time herein above specified, shall constitute a
material default by Distributor under the terms of this Agreement. Additionally,
if, after written notice from Company,






--------------------------------------------------------------------------------





the required certificates of insurance are not provided within the time set
forth in the notice, Company may immediately suspend deliveries of motor fuel to
Distributor until such certificates of insurance are received by Company.
(e)
The insurance requirements set forth herein shall not limit Distributor’s
liability hereunder and shall survive termination of this Agreement.

(f)
Distributor may self-insure for the insurance coverage required under this
Section.



2.18
ENFORCEMENT; APPLICABLE LAW; RENEWAL, NONRENEWAL AND TERM INATION

(a)
This Agreement is subject to and governed by the Petroleum Marketing Practices
Act, 15 U.S.C. §2801 et. seq., (the Act) and Title 1 of that Act is made part of
this Agreement for purposes of expressing the grounds upon which this Agreement
may be terminated and non-renewed by Company. Company's right to terminate or
non-renew under the Act shall be in addition to, and not in extinguishment of,
all other rights and remedies provided in favor of Company by applicable law and
this Agreement. Company may terminate this Agreement in accordance with the Act
should Distributor fail to comply with or violate any material provision
contained in this Agreement, including but not limited to Distributor's failure
to:

(i)
Pay all sums owed to Company, when due;

(ii)
Debrand and de-identify the Authorized Marks or credit and debit card program
from Location and equipment operated or serviced by Distributor which is in
noncompliance with Company's then current retail image and product offering
standards;

(iii)
Maintain the specifications, quality and integrity of Motor Fuels and other
products sold hereunder;

(iv)
Comply with all requirements of Company's credit and debit card program;

(v)
Comply with all applicable laws, ordinances, regulations and all legal
requirements of any governmental authority pertaining to the loading,
transporting, unloading, storing, pricing, labeling, posting and certifying,
selling and distributing of all products covered herein;

(vi)
Obtain Company's prior written consent of any sale or assignment of this
Agreement;

(vii)
Secure and maintain valid insurance coverage as required herein.

(b)
In the event Company should violate any materially substantive provision of this
Agreement and not promptly correct same after receipt of written notice from
Distributor and a reasonable opportunity to cure, Distributor may terminate this
Agreement with Company any time upon ninety (90) days' prior written notice to
Company. Such written notice must specify particular reason(s) which give rise
to such termination in order to be effective.

(c)
In the event (i) Company fails to comply in any respect with its obligations
contained in Section 1.14 of Part I of this Agreement or (ii) any Affiliated
Seller fails to comply in any respect with its indemnification obligations
pursuant to Article VIII of the Asset Purchase Agreement, including by failing
to fund or to fully fund the Indemnity Escrow Account as required by the Asset
Purchase Agreement, Distributor may terminate this Agreement if Company or any
Affiliated Seller has failed to cure such noncompliance within thirty(30) days
after written notice to Company. Such written notice must specify particular
reason(s) which give rise to such termination in order to be effective.

(d)
Upon the effective date of termination or non-renewal hereof,

(i)
All unpaid accounts owed by Distributor to Company shall be due and payable in
full, and shall bear interest at rates established by Company's credit terms
with Distributor from such date until paid.

(i)
Distributor shall cease the use of the Authorized Marks and credit and debit
card program, and shall forthwith debrand each Location and return all of
Company's equipment, in good order and condition, at Distributor's expense.

(e)
Company shall have the right, after termination or non-renewal of this
Agreement, to debrand such Locations and take possession of, and remove
Company's authorized [loaned and] leased equipment, without having liability to
Distributor for trespass or damages, and at Distributor's expense.





2.19
ASSIGNMENT






--------------------------------------------------------------------------------





(a)
This Agreement is personal in nature and the performance of Distributor's duties
cannot be assigned by Distributor to any party without the prior written consent
of Company, which consent shall not be unreasonably withheld. Any such purported
sale, assignment or disposition of Distributor's interest in this Agreement, in
whole, or in part, without such written consent shall be null and void, and not
binding upon Company. Notwithstanding the foregoing, Distributor may assign this
Agreement without consent to an Affiliate that has the right to operate the
Locations so long as Distributor provides to Company its guaranty of the
obligations of the assignee in the form of the Guarantee Agreement, dated as of
January 23, 2018, by Sunoco LP in favor of Distributor, with only those
ministerial changes necessary to implement changes to parties and dates (the
“Assignee Guarantee”). Additionally, the transfer of a majority of the equity of
Distributor to a third party shall not be deemed to be an assignment requiring
Company’s consent. For purposes of this Agreement, “Affiliate” shall mean, any
individual, corporation, partnership, limited liability company, joint venture,
trust, unincorporated organization, or other legal entity that directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with Distributor. For purposes of this definition,
control means the power, direct or indirect, to direct or cause the direction of
the management and policies of such legal entity whether by contract or
otherwise.

(b)
Notice of such proposed assignment or sale shall be provided to Company at least
sixty (60) days prior to the proposed date of assignment. Company will
thereafter evaluate the proposed assignment or transfer of Distributor's
business by conducting an examination of the proposed purchaser's credit
standing, financial condition and business suitability to perform the
requirements of this Agreement. If, in Company's opinion based on objective and
accepted business practices, such proposed purchaser does not have sufficient
credit standing or business experience to function as required by this
Agreement, then Company shall notify Distributor in writing of its opinion, and
may refuse to approve the proposed sale, or by such writing may condition its
approval upon a revision of credit terms and/or execution by such party of
additional requirements to this Agreement. Such refusal by Company shall be
deemed to be reasonable.

(c)
No assignment of this Agreement by Distributor shall reduce or eliminate
Distributor's continuing obligations hereunder to Company, except as may be
otherwise agreed upon in writing by Company.

(d)
This Agreement is personal in nature and the performance of Company’s duties
cannot be assigned by Company to any party without the prior written consent of
Distributor, which consent shall not be unreasonably withheld. Any such
purported sale, assignment or disposition of Company’s interest in this
Agreement, in whole, or in part, without such written consent shall be null and
void, and not binding upon Distributor. Notwithstanding the foregoing, Company
may assign this Agreement without consent to an Affiliate that has the right to
distribute Motor Fuel to the Locations so long as Company provides to
Distributor its guaranty of the obligations of the assignee in the form of the
Assignee Guarantee. Additionally, Company may assign this Agreement to any
distributor, jobber, refiner, or other “franchisor”, as that word is used in the
Act, subject to the following:

(i)
Assignee shall agree in writing with Company to perform and comply with all of
Company's obligations hereunder.

(i)
Company shall notify Distributor in writing of the name and the address of
assignee and the effective date of assignment.

(i)
Company shall provide to Distributor its guaranty of the obligations of the
assignee in the form of the Assignee Guarantee.



2.20
REPRESENTATIONS OF DISTRIBUTOR

(a)
There have been no promises, claims, or representations made by Company or its
representatives to Distributor, including promises concerning price, quality or
quantity of Motor Fuel and other products and services sold or supplied by
Company, or present or future market conditions and competitive activities which
are not contained in this Agreement.

(b)
Distributor has employed, or has had sufficient opportunity to employ legal
counsel for the purposes of examining and explaining this Agreement to
Distributor.

(c)
Distributor has carefully read and examined this Agreement, has had sufficient
opportunity to do so, and understands Distributor's obligations and
responsibilities hereunder.

(d)
Distributor is signing this Agreement for purposes of purchasing from Company
and reselling Motor Fuel in quantities not less than the minimum volume
specified herein to achieve the Expected Annual Supply Margin.

(e)
There are no other persons who have any interest in Distributor's business, or
who will act in the capacity of a Distributor hereunder, who are not named
herein as a Distributor, except as disclosed in writing to Company.

(f)
Distributor has, and will maintain, sufficient capital and financing to operate
Distributor's business consistent with all requirements of this Agreement.

(g)
Distributor has no intention or plan at the time of signing this Agreement to
transfer or otherwise assign this Agreement or






--------------------------------------------------------------------------------





Distributor’s business.
(h)
Company, in entering into, and performing this Agreement, is relying upon the
foregoing representations of Distributor, which representations shall be
continuing, and shall survive termination, nonrenewal or expiration of this
Agreement.



2.21
MISCELLANEOUS

(a)
Except as provided in the Asset Purchase Agreement, all prior contracts between
the parties concerning the purchase and sale of Motor Fuel and other products
covered hereby are canceled as of the date the term of this Agreement commences;
provided, however, that the existing Distributor Motor Fuel Agreement dated
______, between SEI Fuel Services, Inc. and Sunoco, LLC, as successor in
interest to Sunoco, Inc. (R&M) shall not be cancelled hereby. Both parties fully
release each other from all liability arising out of such prior contracts,
except with respect to any unpaid accounts owed by either party to the other, or
any security agreement providing Company with a security interest in
Distributor's equipment, inventory, and accounts receivable, or proceeds
therefrom; or relating to Company's equipment and personal property in
Distributor's possession.

All representations, understanding, and promises with respect to the subject
matter covered by this Agreement are fully set forth herein. The person
negotiating this Agreement on behalf of Company is without authority to make any
promise or agreement with Distributor which is not set forth herein, or made a
part of this Agreement, and executed by a duly authorized representative of
Company.
(b)
Except as otherwise expressly set forth herein, no modifications, amendments or
supplements to this Agreement, whether by course of conduct or otherwise, shall
be valid and binding unless set forth in a written agreement executed and
delivered by the Parties.

(c)
All notices required by, or otherwise given in connection with this Agreement,
shall be in writing and signed by an authorized representative of the party
giving such notice. Notices directed to Company shall be mailed or delivered to
Company's address stated herein; and notices directed to Distributor shall be
mailed or delivered to Distributor's address stated herein.

(d)
This Agreement shall be binding upon the parties hereto, their respective heirs,
successors, and assigns when properly executed as herein required.

(e)
Paragraph headings and titles used in this Agreement are for reference purposes
only, and shall not otherwise constitute a part of this Agreement.

(f)
Should Company at any time temporarily waive any of the terms or provisions of
this Agreement, including credit terms, whether made expressly or by reason of
Company's performance hereunder, such waiver shall not cancel or eliminate the
terms or provisions so waived, but the same shall remain in full force and
effect notwithstanding such waiver. The waiver of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach.

(g)
This Agreement shall be governed by and interpreted according to the laws
(exclusive of the conflicts of laws rules) of the Commonwealth of Pennsylvania
applicable to contracts entered into in the Commonwealth of Pennsylvania, except
to the extent governed by the PMPA (as defined in Section 2.1(b) of this
Agreement, United States Trademark Act of 1946 (Lanham Act), the Copyright Act,
and the Patent Act. By agreeing to the application of Pennsylvania law, the
parties do not intend to make this Agreement or their relationship subject to
any franchise, dealership, distributorship, business opportunity, or similar
statute, rule, or regulation of the Commonwealth of Pennsylvania to which this
Agreement or the parties’ relationship would not otherwise be subject.
Distributor and Company each acknowledges and agrees that the choice of
applicable state law set forth in this paragraph provides each of the parties
with the mutual benefit of uniform interpretation of this Agreement or the
parties’ relationship created by this Agreement. Distributor and Company further
acknowledge the receipt and sufficiency of mutual consideration for such
benefit, and that each party’s agreement regarding applicable state law has been
negotiated in good faith and is part of the benefit of the bargain reflected in
this Agreement.

(h)
If any provision, section, sentence or clause of this Agreement, or combination
of same, is in violation of any law, such provision, section, sentence, clause
or combination of same shall be inoperative and the remainder of the Agreement
shall remain binding upon the parties hereto.



2.22 BILLBOARD LEASE MATTERS
Capitalized terms used in this Section 2.22 but not otherwise defined in this
Agreement shall have the meanings given to them in the Asset Purchase Agreement.
With respect to any billboard lease that is related to a Base Location (other
than an Assumed Billboard Lease) (a “Delayed Billboard Lease”), Company shall,
and shall cause its applicable Affiliates who are parties to any such Delayed
Billboard Lease to, maintain such Delayed Billboard Leases in the ordinary
course of business. Within ten (10) Business Days following the removal of any
Base Location from Schedule 1.5, Company shall, or shall cause its applicable
Affiliate





--------------------------------------------------------------------------------





to, assign the applicable Delayed Billboard Lease associated with such removed
Base Location to Distributor; provided, that Company or its Affiliates shall
remain liable for all obligations under such Delayed Billboard Lease relating to
periods prior to the date such Delayed Billboard Lease is assigned to
Distributor. Upon termination of this Agreement, Company shall, or shall cause
its applicable Affiliate to, assign all remaining Delayed Billboard Leases to
Distributor as provided herein. Notwithstanding the foregoing, if a Delayed
Billboard Lease also specifically relates to a billboard associated with a
retail fuel outlet (other than a Base Location or Growth Location) selling
Sunoco-branded fuel, then Company shall not be obligated to assign such Delayed
Billboard Lease to Distributor hereunder. Prior to Company electing not to
renew, electing to terminate or otherwise electing not to continue to perform,
under any Delayed Billboard Lease, Company shall offer Distributor the
opportunity to assume such Delayed Billboard Lease for no additional
consideration.





--------------------------------------------------------------------------------







PART 3


CREDIT AND DEBIT CARD ACCEPTANCE; OTHER PAYMENT PROVISIONS
Definitions for Part 3:
“Card Processing Services” means the Transaction Card routing, authorization,
processing, settlement, promotion and card program services Company provides to
Distributor for the Locations.
“Distributor EPOS” means the Terminals (both hardware and software) owned by or
licensed to Distributor and located at Locations that are used to process
Transaction Cards.
“Sunoco Network” means the Sunoco transaction processing network used to process
the Transaction Cards, including any hardware and software used in such networks
and systems maintained by Company, the Terminal Specifications, and all other
components necessary to manage and run the Sunoco Network.
“Terminal” means each automated point-of-sale authorization unit, which is
located at a particular Location and communicates with the Sunoco Network.
“Terminal Specification” means the Terminal specifications and data
communication protocol as agreed to by Company and Distributor, which enables
the Terminal to communicate to the Sunoco Network.
“Transaction Cards” means those credit cards, debit cards, pre-paid cards or
other transaction authorization cards as authorized from time to time by Company
in Company credit card sales guidelines on SunocoNet.


3.1
CREDIT AND DEBIT CARD SALES

(a)
Distributor is hereby required to honor (i) all Transaction Cards, and (ii) all
payment methods associated with the Authorized Marks, and such bank, travel,
entertainment, commercial and other credit, debit, gift cards or other payment
method as may be offered by or through Company pursuant to this Agreement, for
purposes of making retail card sales to Distributor's direct retail customers
for authorized Motor Fuel and other products and services. Company shall be an
assignee of such card sales, with recourse against Distributor. Distributor is
required to participate in the EPOS Card Programs as established and amended
from time to time, for which such amendments Distributor will be given advance
notice. In the event of any conflict between the terms of this Agreement and the
EPOS Card Program, the terms of this Agreement shall control.

(b)
[***]

(c)
Distributor agrees that Company shall have the right to test and approve any
proprietary point-of-sale processing cards for use on Company’s credit card
network.

(d)
Distributor desires to simplify the process in which the Locations can deploy a
unified gas/merchandise credit card acceptance and processing solution (the
“Card Processing Solution”). Company will collaborate with Distributor to
certify the Distributor Card Processing Solution. Company will collaborate with
Distributor to ensure continuity and execution of the identified phases of the
implementation. Company will provide support for pre-certification and
certification procedures during the time between the Effective Date of this
Agreement and the completion of the project in accordance with mutually agreed
upon terms. Company agrees to cooperate with Distributor during Distributor’s
conversion of the Card Processing Services from Company to Distributor,
including providing electronic files, batches and reports, and to provide
assistance as reasonably requested by Distributor. Distributor shall bear all
costs in connection with such Card Processing Solution and the conversion of
Card Processing Services from Company to Distributor.



(e)
For purposes of this Agreement, the Card Processing Solution shall mean the
integration of Distributor’s Retail Information System (“RIS”), including any
EDH implementation, with the applicable electronic payment servers (“EPS”). This
integration enables the RIS to support electronic payments on Company’s payment
network via Company’s payment processor for all transactions originating at the
fuel island and all transactions for Company proprietary payments, while
continuing to process transactions originating inside the store and transactions
for non-Company proprietary payments through Distributor’s payment processor. In
addition to enhanced payment processing, this integration will enable the RIS to
support Company retailers with fuel dispensers on a range of devices including
car wash systems, electronic price signs and Automatic Tank Gauges






--------------------------------------------------------------------------------





(f)
Required Processing and Support During Transition Period:

(i)
Until a Location has a Distributor EPOS terminal installed and certified for
use, Distributor agrees to process all electronic payments for all transactions
on Company’s credit card network or in accordance with the requirements of the
particular Branded Supplier. After the installation and certification of a
Distributor EPOS at a Location, transactions will be processed in accordance
with Section 3.1(b) above.

(ii)
Company will accept all transactions generated as a result of purchases made
with authorized Transaction Cards and Company cards processed in accordance with
the Sunoco credit card sales guidelines on SunocoNet.

(iii)
Company will work with Distributor’s project resources to certify the
Distributor Card Processing Solution. Company will work with Distributor’s
project team resources to ensure continuity and execution of the identified
phases of the implementation. Based on the mutually agreed upon level of
involvement in each area, Company will provide support for pre-certification and
certification procedures.

(g)
Reporting Requirements for Transactions through Sunoco Network.

(i)
Through its normal reporting procedures and as available on SunocoNet, Company
shall provide Distributor with a daily report that includes the gross and net
amounts for each daily settlement, with details provided in accordance with
Company’s normal practices or as may be provided to Company from other fuel
suppliers at Locations selling fuel under other major brand names. In addition,
Company shall provide reporting on a monthly basis of transactions and fees by
card type.

(ii)
The chargeback process will follow Company’s then-current processes and
policies. Through SunocoNet Company will provide daily reporting regarding
chargeback activity in accordance with its normal practices.



3.2
ACCEPTANCE OF CARDS AND OTHER PAYMENT METHODS



Company agrees to accept, for collection purposes, card sales for authorized
products sold and services performed solely in conjunction with the operation by
Distributor of Distributor's retail business, under the Authorized Marks,
subject to the following conditions:
(a)
All card sales must be made in compliance with instructions supplied in advance
to Distributor by or through Company via written or electronic means, including
but not limited to, SunocoNet, all of which are an integral and material part of
this Agreement, and Distributor acknowledges receipt of such instructions.

(b)
Company may amend such written instructions, and Distributor shall be bound by
such amendments upon notice to Distributor.

(c)
Company may, upon at least ten (10) days’ notice to Distributor, cease to accept
one or more types of card sales, or refuse to accept card sales from
Distributor.

(d)
Company may refuse to accept any card sale prepared using card acceptance
equipment which does not meet Company's specifications and that does not perform
to Company's requirement level; provided that Company gives Distributor at least
ten (10) days’ advance notice of any change in specifications or performance
requirements.

If necessary to confirm validity of any sale, Company may require Distributor to
provide signed copies of electronically-processed card sales upon request.
Provided that Company will not require Distributor to maintain such records to
the extent no longer mandated by the card brand. Failure to provide requested
signed copies for all transactions that require signatures (which transactions
shall expressly exclude CRIND, PIN debit and transactions less than $25.00) as
provided in the credit card sales guidelines on SunocoNet (currently fourteen
(14) days) may result in rejected credit card sales to Distributor for such card
sales. Rejected credit card sales include charge-backs, billing adjustments and
other items as may be established by Company from time to time, provided that no
transactions shall be rejected due to any processing error by Company, its
processor or its affiliates.


(e)
After assignment to Company of valid card sales in compliance with instructions,
Company or its designated third party shall pay Distributor the face amount
thereof, less applicable discounts and charges then in effect, if any, as
reasonably determined by Company. Company shall have the right to impose,
eliminate and change amounts and rates of discounts and charges at any time,
upon reasonable notice to Distributor. Company may, within its sole discretion,
and in lieu of payment to Distributor, apply the face amount of card sales
accepted by Company, less applicable discounts and charges then in effect, to
Distributor's bank account.

(f)
Company and Distributor agree that all transactions contemplated by this
Agreement, including, but not limited to, all deliveries and sales of product
and all credit card sales, are considered to be one, integrated transaction






--------------------------------------------------------------------------------





(g)
Company shall use commercially reasonable efforts to settle all credit / debit
transactions within two (2) business days. Company shall provide access to daily
credit/debit settlements through a mutually agreed channel.



3.3
COLLECTION OF CARD SALES



Upon acceptance by Company of card sales as herein provided, Company may proceed
to collect, or transfer for collection, from Distributor's customers, the face
amount of such card sales.


3.4
REJECTED CREDIT CARD SALES



Company may reject card sales to Distributor if such sales do not comply with
written instructions, and Company, or its transferee, does not fully collect the
same from Distributor's customers. Upon return to Distributor of uncollected
card sales, Distributor shall promptly pay Company the uncollected amount
thereof and any applicable costs and fees.


3.5
REPRES ENTATIONS AND INDEMNIFICATION



Distributor represents to Company and to its transferee that all card sales
assigned to Company represent actual authorized sales of Motor Fuel to
Distributor's customers by Distributor only, in the manner and to the extent set
forth in such card sales. Excluding claims resulting from breaches by Company of
its Motor Fuel quality representations hereunder, Distributor hereby exonerates,
indemnifies and holds harmless Company, and its transferees, of and from all
claims, demands, and actions whatsoever, arising in connection with card sales
assigned by Distributor to Company, including, but not limited to, claims,
demands, and actions brought by Distributor's customers for alleged losses and
damages relating to Motor Fuel and other products sold, and/or services
performed by Distributor. Distributor shall reimburse Company and its
transferees, upon demand, for all documented costs, expenses, settlements,
fines, judgments, and reasonable attorney’s fees incurred by reason of such
claims, demands, and actions, or by reason of enforcing any provision of the
Agreement. For purposes of this Agreement, wherever the term “reasonable
attorneys’ fees” is used in connection with a hold harmless obligation, such
term shall only refer to reasonable attorneys’ fees which are incurred by the
party to be held harmless (the “Obligee”) by reason of the other party’s (the
“Obligor’s”) failure to assume the Obligee’s defense in a timely manner.
Attorneys’ fees that are incurred by the Obligee after the Obligor has agreed to
assume the Obligees’ defense are not included.


3.6
REMEDIES OF COMPANY



Company may suspend its acceptance of card sales in addition to all other rights
provided by law and this Agreement, without having liability to Distributor when
Company has reason to believe that written instructions are not being complied
with by Distributor, or when Company receives notice of a levy of execution on
card sales from a court or a governmental agency. Also, in the event Company has
reason to believe that Distributor is abusing usage of Company's card program,
Company reserves the right to reasonably surcharge those card sales which are
not in compliance with all requirements contained herein. Company may terminate
these credit card acceptance provisions immediately upon written notice to
Distributor without having liability to Distributor. Such termination of these
credit card acceptance provisions is not Company's exclusive remedy for any such
breach, and Company specifically reserves its right, dependent upon the
circumstances to terminate its relationship with Distributor consistent with
applicable law.


3.7
ASSIGNMENT OF CARD SALES TO THIRD PARTY



Company may arrange with a third party, such as a bank, to accept the direct
assignment of certain cards, and/or for such third party to reimburse
Distributor directly. In this case, the word “Company”, when used in this part,
also means such authorized third party. Any such assignments shall be subject to
the terms and conditions of the Agreement.


3.8
PCI COMPLIANCE



As Distributor have access to customer credit card information, including, but
not limited to, the credit card number assigned by the card issuer that
identifies the cardholder’s account or other cardholder personal information
(the “Cardholder Data”), Distributor hereby acknowledges, and agrees to comply
with the following obligations with respect to the security of such Cardholder
Data:
(a)
Distributor shall comply with those certain card acceptance requirements set
forth at the website referenced below (the “PCI-DSS Requirements”), as may be
periodically updated, and the requirements set forth herein (or as periodically
specified by Company) for the handling of Cardholder Data, including but not
limited to submission of any relevant documentation and participation in audits
with respect to compliance with PCI-DSS Requirements. Distributor hereby agrees
to access the PCI-DSS Requirements at http://www.pcisecuritystandards.org; and
periodically review such site for any updates to the PCI Requirements.
Notwithstanding






--------------------------------------------------------------------------------





the foregoing, Company shall provide to Distributor copies of any PCI-DSS
Requirements information provided to Company’s other customers.
(b)
Distributor acknowledges and agrees that Cardholder Data may only be used for
assisting completing a card transaction, for fraud control services, for loyalty
programs, or as specifically agreed to by card associations, Company, or as
required by applicable law.

(c)
In the event of a breach or intrusion of or otherwise unauthorized access to
Cardholder Data stored at or for Distributor, Distributor shall immediately
notify Company, in manner required in PCI-DSS Requirements, and provide the
applicable institution and their respective designees access to Distributor’s
Locations and all pertinent records to conduct a review of Distributor’s
compliance with these requirements. Distributor shall fully cooperate with any
reviews of Distributor’s facilities and records provided for in this paragraph.

(d)
Distributor shall maintain appropriate business continuity procedures and
systems to ensure security of Cardholder Data in the event of a disruption,
disaster or failure of Distributor’s primary data systems. Distributor shall
provide access to its security systems and procedures, as reasonably requested
by Company.

(e)
To the extent Distributor’s conversion of the Card Processing Services from
Company to Distributor or Distributor’s implementation of the Card Processing
Solution may impact Company’s compliance with PCI-DSS Requirements, Distributor
will submit such intended action to Company prior to institution of such action.
Company will submit such intended action to its Qualified Security Assessor for
review. Distributor will follow the guidance of such Qualified Security Assessor
in the implementation of such action.

(f)
During the 24-month transition period, initial PCI obligations of the parties
and PCI cooperation obligations are set forth in the TSA.



3.9
EPOS PROGRAM AND CREDIT CARD FEES



Distributor shall pay to Company the EPOS Program fees and charges as shown on
Schedule 3.9, as such fees and charges are adjusted for all of Company’s
distributor network and consistent with past practices. Distributor shall pay to
Company the credit card fees and charges as shown on Schedule 3.9, as such fees
and charges are adjusted for all of Company’s distributor network and consistent
with past practices.





--------------------------------------------------------------------------------







PART 4
STANDARDS AND IMAGE PROVISIONS
4.1
IMAGE

Distributor understands the importance of the image conveyed to the public at
Locations authorized to display the Authorized Marks and to use Company's credit
and debit card program in the sale of Motor Fuels under this Agreement. To
maintain and further promote this image, Distributor shall professionally
conduct its business in a manner at least consistent with minimum standards
applicable to the Authorized Marks so as to reflect favorably and promote public
acceptance of the Authorized Marks, and Company’s credit and debit card program
as a specific condition of this Agreement. Except as has been disclosed to
Distributor prior to the date hereof, all branded Locations on Schedule 1.1
shall be deemed to have met the applicable brand image requirements during the
initial Contract Year of the Term.
To the extent image capital is related to refresh Locations or if related to
Distributor’s rebranding one of Distributor’s legacy sites in order to meet
supply volume obligations, Distributor shall pay for such reimaging.
Notwithstanding the foregoing, during the 2018 Contract year, Company shall be
responsible for costs relating to imaging upgrades to the extent required by
Company’s Branded Suppliers during such period.
To the extent image capital is needed for sites providing growth volume,
Distributor will provide such image capital. To the extent image capital is
related to new sites (excluding growth requirement sites), Company shall provide
investment capital in amounts up to what is typically provided to distributors
in the applicable market.


4.2
MINIMUM STANDARDS AND REQUIREMENTS

Company or the applicable Branded Supplier has established minimum standards and
requirements for each Distributor Location authorized to be identified with the
Authorized Marks. These requirements are an integral and material part of this
Agreement and will be updated from time-to-time by Company or the Branded
Supplier and provided to Distributor in order to ensure that Locations
identified with the Authorized Marks portray uniformly high standards of Motor
Fuel product offering, as well as high standards of image, and cleanliness while
serving the public.
Distributor, as a specific condition of being authorized to use the Authorized
Marks, and Company's credit and debit card program, shall minimally comply with
the following at the applicable Location(s) using the associated Authorized
Marks:
(a)
Shall have an illuminated brand identification sign, illuminated price sign, and
perimeter pole advertising sign in good condition (e.g. no cracked or broken
faces or unpainted poles) prominently displayed on the premises. Company may
allow alternative sign configurations as required by local restrictions.

(b)
Shall offer to the public Motor Fuel in grades as specified by Company from
time-to-time, through modern electronic Motor Fuel dispensers with card readers,
at self-serve, correct and current graphics and valances applicable to the
particular Authorized Marks at a Location.

(c)
Shall follow Company’s or its Branded Supplier’s brand image installation
process (including the use of approved contractors) as may be applicable at the
time a new or substituted retail location is being rebranded.

(d)
Shall have each Location’s canopy columns, poles, island curbs painted with
approved colors relating to the Authorized Marks.

(e)
Shall ensure that each Location’s driveway is paved and public areas properly
maintained.

(f)
Shall prominently display the applicable brand identification signs applicable
to the Authorized Marks being used at each Location, as permitted by applicable
law and governmental regulations.

(g)
Shall be required to have a canopy as required by the standards of Company or
the Branded Supplier associated with the applicable Authorized Marks at each
Location, subject to any local zoning ordinances prohibiting it.

(h)
Shall purchase, at the lowest price charged to all distributors within Company’s
network, and prominently display Motor Fuel gasoline point-of-sale advertising
materials as required by Company at all Locations.

(i)
Shall promptly remove any out-of-date or soiled advertising signs or
point-of-sale material.

(j)
Shall keep all Location premises clean, attractive and healthful at all times.
Where applicable provide the public with clean, operable






--------------------------------------------------------------------------------





restrooms.
(k)
Shall employ, train, and manage enough qualified personnel, in full Company or
Distributor approved uniform, to operate the Location, as the case may be, and
treat customers in a friendly, courteous and professional manner.

(l)
Shall project an ongoing image of clean, wholesome facilities, where quality
products are available for sale to the public, and shall participate at
Distributor’s expense in Company’s Customer Best program, if applicable, or such
comparable mystery shop program associated with other Authorized Marks.

(m)
Shall not accept or honor Company's credit card for the purchase of any motor
fuel which is not Company's Branded Motor Fuel (unless otherwise permitted by
Company), nor use any storage or dispensing equipment identified with Company's
trademarks and trade names to dispense non-Company motor fuels.

(n)
Shall not engage in any activity which would deceive, confuse, or mislead the
public as to the brand name of the motor fuel offered for sale.

(o)
Shall correct and promptly resolve any complaints or inquiries from customers,
received by Distributor or Company regarding Distributor's operation or supply
of Company's Branded Motor Fuel to Locations covered by this Agreement.

(p)
Shall not display or sell any adult/sophisticate magazines and/or materials at
Branded Fuel Locations. Company, in its sole discretion, reserves the right to
restrict and/or prohibit the display and sale of certain periodicals, drug
paraphernalia and other merchandise which may be offensive to the general
public.

(q)
Shall not display, offer for sale, distribute, promote, give away any illicit
drug paraphernalia or other goods or items that alone or in combination may
enable or promote use of illicit drugs at Locations selling Branded Motor Fuels.

(r)
Company's or the applicable Branded Supplier’s requirements are meant as a
minimum standard for Distributor's operation and shall be reviewed from
time-to-time by Company for Distributor compliance. If a Distributor Location
does not meet such standards, Distributor will be provided thirty (30) days
written notice to gain compliance at such Location. Failure by Distributor to
maintain compliance with such minimum image standards and requirements shall be
considered noncompliance with a material provision of this Agreement for which
Company shall have the right to require the removal of all branding related to
such Location.

(s)
Distributor agrees to replace, at Company’s expense, Company’s trademarks,
tradenames, signage and advertising materials, as the case may be, in the event
of a material change in such trademarks, tradenames, signage and advertising
materials, upon Company’s request.

Notwithstanding the foregoing, Company and Distributor have agreed that, for a
period ending on the first anniversary of the date of Closing, all of the
Locations listed on Schedule 1.1 shall be deemed to be in compliance with the
requirements of Section 4.2(a), (b), (c), (d), (e), (f) and (r), but only to the
extent that such Locations have not been modified by Distributor during such
period.


4.3
TREATMENT OF DEFICIENCIES

Company may require that a Location be notified and be debranded consistent with
applicable law and the requirements of Section 4.2. If a Location is to be
debranded, all trademarks, trade names, trade dress associated with the
Authorized Marks and Company’s credit and debit card program materials must be
removed from such Location.


4.4
STANDARDS AND REQUIREMEMENTS CHANGES

These Standards and Image Provisions are subject to change from time-to-time
based on Company's experience and the requirements of the motoring public.
Distributor shall comply with such required changes upon reasonable advance
notice from Company.


4.5
COMBINED BRANDING STANDARDS

In each instance where Company Authorized Marks and Distributor’s trademarks,
tradenames, signage and advertising materials shall be displayed in a combined
manner at the Locations, Company and Distributor shall comply with the combined
branding standards set forth in Schedule 4.5.







--------------------------------------------------------------------------------







SCHEDULE 1.1
LOCATIONS, REGIONS, TERMINALS & BRANDS


[***]

















--------------------------------------------------------------------------------











SCHEDULE 1.4
FORMULA PRICES PER TYPE AND GRADE OF FUEL


[***]





--------------------------------------------------------------------------------











SCHEDULE 1.5
EXPECTED ANNUAL SUPPLY MARGIN FOR EACH BASE LOCATION


[***]



























--------------------------------------------------------------------------------









SCHEDULE 2.1
INITIAL CASUALTY AND CONSTRUCTION SITES




[***]

















--------------------------------------------------------------------------------









SCHEDULE 2.8
EPOS CARD EQUIPMENT RENTAL RATES


No equipment is being leased.







--------------------------------------------------------------------------------







SCHEDULE 3.9
EPOS PROGRAM AND CREDIT CARD FEES


EPOS Program Fees And Charges (Monthly, per Store): These fees cover connection
cost to secure payment card network, PCI compliance, settlement file updates,
card table changes, maintaining network pre-authorization table and maintaining
and upgrading network software.


EPOS Information Fee: [***]


EPOS Software Fee (ASM/HD, depending upon POS system)*


Gilbarco:   [***]
Verifone:   [***]
Radiant:     [***]
Adder for sites with Radiant or Gilbarco Food Service Equipment: [***]
Fiscal (Varies by Site Type):  [***]


SageNet Network Communication Fee:


Type 2A - Managed BB w/ VSAT backup: [***]
Type 2E - Managed BB/VSAT Dedicated Credit: [***]
Type 3A - Managed BB w/ Dial Backup: [***]
Type 3E - Managed BB Only (Valero or Chevron Sagenet): [***]
Type 4 - PRYSM Only: [***]


Branded Supplier and Branded Supplier Partner Fees:  Pass Through


* Distributor may discontinue Company’s program with respect to any or all of
the EPOS software providers, in which case Company and its affiliates, solely to
the extent that Company and its affiliates are unable to provide the relevant
services because of Distributor’s failure to pay the discontinued provider, will
have no further obligations to Distributor with respect to such services under
the Transition Services Agreement or this Agreement.


Credit Card Fees:


CARD TYPE
% of SALES
PER
TRANSACTION
Visa Credit
[***]
[***]
Visa Debit
[***]
[***]
MasterCard Credit
[***]
[***]
MasterCard Debit
[***]
[***]
American Express
[***]
[***]
Discover
[***]
[***]
Pin Debit
[***]
[***]
Stripes Gift Card
[***]
[***]
Sunoco Consumer Card
[***]
[***]
Sunoco Corporate Card
[***]
[***]
SunTrak
[***]
[***]
WEX
[***]
[***]
Voyager
[***]
[***]
Universal
[***]
[***]






--------------------------------------------------------------------------------









SCHEDULE 4.5
COMBINED BRANDING STANDARDS
schedule45page1.jpg [schedule45page1.jpg]





--------------------------------------------------------------------------------





schedule45page2.jpg [schedule45page2.jpg]





--------------------------------------------------------------------------------





schedule45page3.jpg [schedule45page3.jpg]















